ACCEPTED
                                                                                 01-15-00160-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            6/19/2015 4:04:20 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                          No. 01-15-00160-CV

            ______________________________________        FILED IN
                                                    1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
                IN THE COURT OF APPEALS FOR THE 6/19/2015 4:04:20 PM
       FIRST   JUDICIAL DISTRICT OF TEXAS AT HOUSTONCHRISTOPHER A. PRINE
                 __________________________________        Clerk


        In the Interest of D.L.D., L.L.S., J.J.S., H.N.S., Children
                __________________________________

                    J.T.D. [mother], Appellants
                                 v.
        Department of Family & Protective Services, Appellee
          _______________________________________
             On appeal from the 313th Judicial District
             of Harris County, Texas; No. 2013-05778J
            ____________________________________

                        APPELLEE’S BRIEF
               ____________________________________

                                     VINCE RYAN
                                     COUNTY ATTORNEY
                                     State Bar #99999939
                                     Sandra D. Hachem (SBN 08667060)
                                     Sr. Assistant County Attorney
                                     1019 Congress, 175h Floor
                                     Houston, Texas 77002
                                     Telephone: (713) 274-5293
                                     Facsimile: (713) 437-4700
                                     Email: sandra.hachem@cao.hctx.net
                                     ATTORNEY FOR APPELLEE,
                                     DEPARTMENT OF FAMILY &
                                     PROTECTIVE SERVICES


ORAL ARGUMENT REQUESTED
[If deemed necessary]
                                        TABLE OF CONTENTS

TABLE OF CONTENTS .......................................................................................... ii

INDEX OF AUTHORITIES.................................................................................... iii

STATEMENT OF THE CASE .................................................................................iv

REPLY POINT .......................................................................................................... v

STATEMENT OF FACTS ........................................................................................ 1

SUMMARY OF ARGUMENT ............................................................................... 14

ARGUMENT AND AUTHORITIES ...................................................................... 17

REPLY POINT ONE: Nothing in the court’s conduct during trial
  reflects error and does not provide a basis for reversal. ............................. 17

REPLY POINT TWO: The evidence sufficiently supported the court’s
  finding that parental termination was in the children’s best interest ........ 20

             1. Appellant’s Claim, the Law and Standard of Review .................... 20

             2. There was sufficient proof for the trier of fact’s finding that
             termination was in the children’s best interest considering the
             evidence in support of Subsections D, E and O, and
             particularly, the proof that the mother had a pattern of neglect,
             and engaged in illegal drug and prostitution activities after the
             children came into care demonstrating her lack of commitment
             to the parent-child relationship. ............................................................. 23

PRAYER FOR RELIEF .......................................................................................... 30

CERTIFICATE OF SERVICE ................................................................................ 31

CERTIFICATE OF WORD COUNT COMPLIANCE ........................................... 31

Appendix ......................................................................................................(attached)



                                                           ii
                                  INDEX OF AUTHORITIES
CASES                                                                                              PAGE

In re C.H., 89 S.W.3d 17, 26 (Tex. 2002).. .................................................21, 22, 27

Earvin v. Dept. of Fam. & Prot. Servs., 229 S.W.3d 345
 (Tex. App.―Houston [1st Dist.] 2007, no pet.). .................................................. 29

In re E.A.F., 424 S.W.3d 742
 (Tex. App.―Houston [14th Dist.] 2014, pet. denied). ........................................... 21

In re E.C.R., 402 S.W.3d 239 (Tex. 2013) .............................................................. 27

Holick v. Smith, 685 S.W.3d 18 (Tex. 1985) ........................................................... 21

Holley v. Adams, 544 S.W.2d 367 (Tex. 1976) ....................................................... 24

I.K.B. Ind. (Nigeria) Ltd. v. Pro Line Corp., 938 S.W.2d 440 (Tex. 1997) ............ 25

In re J.F.C., 96 S.W.3d 256 (Tex. 2002) ................................................................. 22

In re J.O.A., 283 S.W.3d 336 (Tex.2009) ............................................................... 20

M.M.V. v. Tex. Dept of Fam. & Prot. Servs., 455 S.W.3d 186
 (Tex. App.―Houston [1st Dist.] 2014. no pet.) ...................................................17

P.W. v. Dept. of Fam. & Prot. Servs., 403 S.W.3d 471
 (Tex. App.―Houston [1st Dist.] 2013, pet. dism’d w.o.j.). .................................. 20

In re S.B., 207 S.W.3d 877 (Tex. App.—Fort Worth 2006, no pet.)....................... 29

In re U.P., 105 S.W.3d 222 (Tex. App.—
 Houston [14th Dist.] 2003, pet. denied)................................................................. 23


STATUTES

Tex. Fam. Code An. §101.007 (West 2014) ............................................................ 22

Tex. Fam. Code Ann. §161.001 (West 2008) ........................................ iv, 20, 21, 25

                                                    iii
Tex. Fam. Code Ann. §263.307 (West 2014) ....................................................24, 26

RULES

Tex. R. App. P. 33.1................................................................................................. 17



                                       STATEMENT OF THE CASE

            On July 18, 2013, the Department filed a suit for protection of four children

all under the age of 6. CR1 4. A second amended petition was filed on August 21,

2014. CR 55. A bench trial was held January 20, 2015. CR 85. A judgment was

thereafter signed on February 3, 2015 that terminated the parent-child relationships

of the mother (JTD) and the unknown and alleged fathers Charles, Rodney, and

Troy. Id. JTD’s parental rights were terminated based on findings that it was in the

children’s best interest and that she committed the predicate acts of Subsection D,

E, and O of Section 161.001(1) of the Family Code. CR 87-88. The Department

was named the sole managing conservator of the three youngest children and

Darrell, the biological father of DLD, was named the sole managing conservator of

DLD. CR 90. JTD did not file a motion for new trial.




1
    In this brief “CR” refers to the Clerk’s record filed in this appeal.


                                                               iv
                          REPLY POINTS

REPLY POINT ONE: Nothing in the court’s conduct during trial reflects
error and does not provide a basis for reversal.

REPLY POINT TWO: The evidence sufficiently supported the court’s
finding that parental termination was in the children’s best interest




                                  v
                               No. 01-15-00160-CV

                  ______________________________________

               IN THE COURT OF APPEALS FOR THE
       FOURTEENTH JUDICIAL DISTRICT OF TEXAS AT HOUSTON
                __________________________________

             In the Interest of D.L.D., L.L.S., J.J.S., H.N.S., Children
                     __________________________________

                          J.T.D. [mother], Appellants
                                       v.
              Department of Family & Protective Services, Appellee
                _______________________________________
                   On appeal from the 313th Judicial District
                   of Harris County, Texas; No. 2013-05778J
                  ___________________________________

                            APPELLEE’S BRIEF
                    ___________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Department of Family & Protective Services, Appellee, [hereinafter

“Department”] submits this brief in response to the brief of ALT.

                           STATEMENT OF FACTS

      JTD (appellant) was born in 1986. RR-5 p. 78. When she was 21 years of

age, she gave birth to her oldest child, a son (DLD), in the early summer of 2007 in

Louisiana. RR-5 p. 14. Her next child, another son (LLS) was born in the early

spring of 2010 in Louisiana. RR-5 16. Her third child (JJS), another little boy, was
born in the early spring of 2011 in Louisiana. RR-5 p. 18. Her fourth child (HNS),

a little girl, was born in the spring of 2012 in Louisiana. RR-5 p. 20.

      On July 4, 2013, the Department received a report of neglectful supervision

concerning the oldest child. RR-5 p. 36. It was reported that he was touched

inappropriately by a younger cousin and the mother failed to take steps to make her

child safe. RR-5 p. 36. A few days later, the Department received another report.

RR-5 p. 36. This time it was reported that all of the children were placed in a

situation of inadequate supervision and sexual abuse. RR-5 p. 36.

      It was learned the family had no support system, and had been homeless for

a while without employment. RR-3 p. 37. JTD as well as her sister, and their

children, had been receiving housing at a Women’s Shelter, but were left homeless

due to family violence which resulted in them losing that housing. RR-5 p. 36. It

appeared that JTD had undiagnosed mental issues. RR-5 p. 37. JTD stated she

was raised in foster care for being molested by her biological father. RR-5 p. 37. It

was noted that the youngest child had a club foot. RR-5 p. 37.

      On July 18, 2013, a suit was filed by the Department for the children in

Montgomery County. CR 4. The Department was named the children’s temporary

managing conservator that same date. Appendix, Attachment 1. At the subsequent

adversary hearing, the Department signed an order advising JTD that her parental

rights could be restricted or terminated if she failed to comply with the actions



                                          2
required of her in the court’s order. Appendix, Attachment 2 (para 11). One of

those actions involved the requirement that she comply with the Department’s

service plan during the pendency of the suit. Id. (para 20.5). The court also signed

a supplemental order that same date that specifically warned JTD that her failure to

attend hearings without good cause and failure to participate in the Family Plan of

Service could result in parental termination. Appendix, Attachment 3.

      The next month, the Department prepared a Family Service Plan for JTD

with a target date for permanency goals of 7/18/2014. RR-3 p. 36. The plan stated

the Department’s concerns as of that month related to risk and safety as follows:

      Children are all under the age of six. The family has been in homeless
      shelters and was evicted from the last one. The sisters have a volatile
      relationship which caused the eviction and the children are exposed to
      this violence. [DLD] is 5, [LLS] is 3, [JJS] is 2, and [HNS] is 1 year
      old. [HNS] has a club foot on the left side. None of the children are
      hostile or aggressive or unusually disturbed, fussy; or irritable; or the
      behavior of any child seen as provoking. None of the children in the
      home fear retribution. Parent will be able to demonstrate an
      understanding of her children's need for protection and stability.

      It is unsure whether [JTD] has been diagnosed, however there is an
      issue with stability. Past relationship history is sketchy causing
      physical and emotional instability. The caregiver does not appear to
      lack the knowledge of child development. [JTD] lacks the parenting
      skills to meet the children's needs. [JTD] behavior of violating shelter
      rules 2 times and being forced to leave is out of control. [JTD]’s
      discipline measures nor behaviors seem violent or out or control. No
      caregiver used any discipline measure that seemed harsh compared to
      the misbehavior. No caregiver in the home was stressed about child
      development issues. [JTD] appears to have undiagnosed mental
      Issues. There are no indications of anyone in the home using drugs or
      alcohol. There are no indications of [JTD] engaging in criminal

                                         3
activities. [JTD] stated that she was raised in foster care for being
molested by her biological father. Parent will demonstrate an ability to
understand and meet her children's dally needs. She will develop a
plan for emergencies and support for unexpected contingencies.

The family appears to have no formal support in the way of a support
system. They have been homeless for a time, with no job or housing.
The oldest child who is of school age, has not been to school. Two of
the children have medical needs that have not been resolved, each of
which will involve a form of surgery. All caregivers show empathy
and attachment to the children. It is unknown if the children's needs
are placed above the caregiver's. None of the children are seen as a
burden or unwanted. The children are all treated the same by the
caregiver. [JTD] stated that HNS was supposed to wear legs braces
and she did not go back to the doctor to get them. The children
appeared to be physically cared for. Parent will demonstrate an
understanding of children's dally need for protection and parent’s
supervision. Parent will put her children's needs before her own.

There does not appear to be any form of cooperation or
communication between the sister that is working to resolve their life
choices at this time. The children are exposed to family arguments,
bullying, name calling and physical fights, two of the children need
some form of surgery. The family has been evicted from a shelter for
violence between the sisters. The children were also behind in their
immunizations. No child has shown signs of severe harm. None of the
caregivers have expressed a credible threat towards the children. None
of the children was born addicted to drugs or alcohol. None of the
children are in immediate danger of subsequent sexual abuse. There
are no signs of any premeditated, sadistic, or bizarre maltreatment.
[JTD] stated that she had no warnings and should have not been asked
to leave the shelter. This information was not consistent with the
shelter staff reports. [JTD] is not able to meet the needs of her 4
children due to not having a home. [JTD] stated that she was removed
from her family as a child and grew up in foster care because she was
sexually abused by her biological father. It is unknown if the incidents
are escalating in severity or occurring more frequently. It is unknown
if more types of abuse have been occurring. Parent will demonstrate
an ability to maintain appropriate housing and living condition.



                                   4
Essentially there is no home or social environment. The family has no
home and no one other than themselves and a former foster mother as
a support system. [JTD] was living in the Women's Shelter in Conroe
which was appropriate for the children's needs. [JTD] was forced to
leave the shelter for not obeying shelter rules and fighting with her
sister. This was the second shelter she was asked to leave for the same
reasons. This behavior exposes dangers to the children due to them
not having a home. The family is not supported by extended family.
The caregiver’s social relationships are not negative. [JTD] was a
victim and perpetrator of domestic violence with her sister [BS]. No
one has a history of violent behavior nor criminal involvement There
is not an imbalance of power between the adults. Parent will
demonstrate an ability to maintain a healthy, drug free lifestyle with
an positive support system.

During the investigation the family was warned that cooperation's
between the sisters was essential to keeping their placement at the
shelter and the consequences of losing their placement at the shelter
would result in removal. Every caregiver took the allegations very
serious and appeared concerned. None of the caregivers are
unmotivated or unrealistic. None of the caregivers displayed any
hostility towards FPS. None of the caregivers attempted to mislead
FPS. Parent will demonstrate an understanding of Intervention and
accept the services available to her In order to improve her situation
and improve the safety of her children.

While the sisters have remained together, their relationship has
become on of bickering and violence toward one another. Their
children have become the center of this verbal and physical lifestyle.
It is difficult to protect children when the lifestyle involves violence
and issues of insecurity and indecision. All caregivers appear willing
to protect the children from anybody who may inflict serous harm.
There are no indications that children are being pressured to recant
allegations. The family is not supported by family. The caregiver does
not describe the children in negative terms. [JTD] rejected protective
interventions by getting asked to leave the shelter with no where for
her or her young children to go.· Parent will demonstrate an
understanding of the characteristics needed for the development and
safety of her children.



                                   5
RR-3 p. 37-38.

      A status hearing was held in September 2013 and the court signed an order

on September 11, 2013 that found the mother signed and reviewed the service plan.

RR-2 p. 12; Appendix, Attachment 4. The service plans were approved and made

an order of the court. Id. In October, the case was transferred to Harris County.

Appendix, Attachment 5. On December 10, 2013, a permanency hearing was held

that again approved the Department’s service plan and ordered that the prior orders

in the case to continue. Appendix, Attachment 6. The service plan was approved

in subsequent orders of the court until trial was held in November of 2014. See

Appendix, Attachment 7 (4/1/14) and Attachment 8 (11/11/14).

      A bench trial commenced on November 11, 2014. RR-2 p. 1.

      The first witness was Darrell, the father of DLD. RR-2 p. 14. He stated that

DLD was seven years old. RR-2 p. 15. He also confirmed that DLD had been with

him since July of 2014 and was progressing and doing well. RR-2 p. 14. Darrell

stated that DLD had no behavioral or medical issues. RR-2 p. 15. DLD was doing

well in school and scored over average in every subject but math. RR-2 p. 14.

      Darrell stated he had been living with a woman for two and a half years and

they had three children together of their own. RR-2 p. 15 and p. 18. He stated that

DLD played with their three children and did well with them. RR-2 p. 14. Also,

though Darrell was in Louisiana, he would bring DLD every other couple of weeks



                                        6
to see his siblings. RR-2 p. 17-18. He stated he was willing to continue DLD’s

sibling relationship. RR-2 p. 17.

      Darrell stated that DLD seldom asked about his mother. RR-2 p. 19. He

stated since DLD was placed with him, his mother only contacted by placing a call

for him on his birthday. RR-2 p. 19. The court confirmed visits were not cut off

and she missed the last two Houston-based visits. RR-2 p. 20.

      Darrell stated that he was employed at Burger King and had been working

there as a shift manager for two years. RR-2 p. 15-16. He stated he wanted to be

the sole managing conservator of DLD. RR-2 p. 16. He wanted the mother’s

parental rights terminated because there were previous instances where she took

the child from him. RR-3 p. 17-18.

      Bruce Jefferies, owner of National Screening Center and National

Assessment Center, was the second witness to testify. RR-3 p. 7. He stated that he

was the custodian of records for that Center. RR-3 p. 8. He noted there was a drug

test showing the mother tested positive for cocaine in her hair, and a urinalysis that

was clean. RR-3 p. 8 & 9. He stated Petitioner’s 17 contained a positive test and it

meant she ingested cocaine in her body. RR-3 p. 13. He could not say how much

usage from the amount that showed up on the test, and noted it could be a two-time

occurrence. RR-3 p. 13.




                                          7
      Bruce was asked to describe how she acted the prior Thursday when she

came to the Center. RR-3 p. 9-10. He said she entered the office and began to

curse loudly and used the F word several times. RR-3 p. 10. He stated it would not

have been appropriate for children to be around that behavior and Bruce

commented he was embarrassed for her. RR-3 p. 14.

      The next witness was the mother JTD. RR-3 p. 20. She stated she was 28

years of age and the mother of the four subject children. RR-3 p. 20. She stated

they had been in care since 2014. RR-3 p. 21. She stated that CPS actually got

involved in her life in Montgomery County but the case was transferred to Harris

County because she moved. RR-3 p. 21.

      She acknowledged her children came into care because she was kicked out

of a Women’s homeless shelter in Montgomery County and had no other place to

go. RR-3 p. 21. She acknowledged besides the Montgomery County Women’s

Shelter, she had lived at Star of Hope for 90 days. RR-3 p. 23. She stated she was

in the Montgomery County Women’s Shelter for two weeks, after staying at Star

of Hope. RR-3 p. 24.

      When her children were originally placed in CPS care it was in Montgomery

County. RR-3 p. 24. She stated she moved to Houston even though her children

were placed in Montgomery County, because she did not have any place to stay but

with her foster mom in Houston. RR-3 p. 24. She acknowledged she still did not



                                        8
have a safe and stable place to stay. RR-3 p. 25-26. She also acknowledged that

while she put in an application to get housing on January 6 that was well over a

year after her children came into care. RR-3 p. 26. She also acknowledged that she

was not employed. RR-3 p. 27.

      JTD acknowledged she was given a Family Plan of Service, reviewed it and

signed it. RR-3 p. 28.    She also acknowledged that it was explained to her that if

she failed to complete her Family Plan of Service, her rights could be limited or

terminated. RR-3 p. 29-30. She admitted she had not completed her Family Plan

of Service. RR-3 p. 32.

      In particular, she acknowledged she had not completed individual or family

therapy. RR-3 p. 29-30. She also acknowledged she had not made all the visits to

her children. RR-3 p. 30. However, she stated she completed parenting classes, a

psychiatric and psychological assessment and saw the assessments. RR-3 p. 29.

      JTD also stated she was self-employed, with a DBA (“Doing Business As”)

and was in sewing school at “Thimble Fingers.” RR-3 p. 31. She stated she was

not sure how long it would take to get her business on the ground but was working

on a website and practicing. RR-3 p. 32. She acknowledged it was not fair to ask

her children to wait for her to get a business going and stable housing and to be

waiting all this time. RR-3 p. 38.




                                          9
      JTD stated she loved her children very much and realized the extreme

importance of the Family Plan of Service. RR-3 p. 41. She confirmed she started

her psychiatric in November and December and knew they were trying to help her,

but she had not been back due to transportation. RR-3 p. 42. Namely, she claimed

she did not have funds to pay anyone to take her back and forth. RR-3 p. 42. She

stated she had a similar problem in participating in individual psychological

counseling. RR-3 p. 44. Later she stated she had done the psychological and tried

to make an appointment but they were full. RR-3 p. 44.

      JTD stated she applied for jobs, but she had dyslexia and could not work at a

restaurant. RR-3 p. 43. She stated job training would not help her because she

could not keep up. RR-3 p. 45. She stated she came to visits with the children and

would bring toys. RR-3 p. 44.

      Later, when asked if she had refused to answer a question by the court about

her living situation, she responded, “Because that’s irrelevant.” RR-3 p. 47. When

asked if that was a “yes or a no” she admitted, “Yes.” RR-3 p. 47.

      JTD also acknowledged she failed to do things that did not require money.

RR-3 p. 48. She acknowledged she tested positive for cocaine while this case was

pending. RR-3 p. 33. She also acknowledged she had not taken all of her drug

tests. RR-3 p. 33. She further acknowledged she was arrested for prostitution on

November 22, 2014 and pled guilty. RR-3 p. 34.



                                        10
      JTD stated she moved from Louisiana in 2012. RR-3 p. 36. She stated the

alleged father of JJS came to the house maybe three times. RR-3 p. 35-36. She

stated she had contact with Rodney the alleged father of LLS for a month and the

last time she heard from him was in Louisiana. RR-3 p. 36. She had contact with

Charles for a couple of months but they were not together when she gave birth to

her youngest child. RR-3 p. 37.

      The next witness was the children’s caseworker, John Gregory. RR-3 p. 49.

John stated he had been on this case since Mid-October of 2014. RR-3 p. 73. He

stated that JTD indicated she wanted her children back and would work hard to get

them back. RR-3 p. 76. In that connection, John tried to help her get a job and

housing. RR-3 p. 76.

      Nevertheless, John observed she did not try hard while he was working this

case and John believed she had been given ample time in the year and half while

this case was pending to complete her services. RR-3 p. 79. Also, John noted she

was somewhat uncooperative because while JTD told him she was living with

someone, she did not provide her address where she was living. RR-3 p. 50and p.

81. John did not go to the address on their impact system because it was not her

home. RR-3 p. 50.

      John stated he provided JTD with resources where she could obtain suitable

housing for her children, but, to his knowledge, she did not reach out to those



                                       11
resources. RR-3 p. 50. He also provided her with resources for employment, but

she never provided proof that she put in any applications anywhere or that she

actively sought employment. RR-3 p. 51-52.

      John stated he did not believe JTD successfully completed her Family

Service Plan. RR-3 p. 55. He acknowledged JTD completed parenting classes, a

psychiatric evaluation, a psychological evaluation and five sessions of individual

counseling. RR-3 p. 52. However, she did not complete the individual counseling

therapy, and did not obtain stable employment. RR-3 p. 52. She also was not

consistent in her visiting until recently and only had three or four in recent months.

RR-3 p. 53. He stated the case file indicates there were months when the mother

had no contact with the Department. RR-3 p. 82. He stated just since he became

the caseworker, she missed two or three of her visits with the children. RR-3 p. 82.

      Moreover, when John observed visits between her and the children, he did

not see that she exhibited anything she learned from parenting classes. RR-3 p. 53.

John also noted that one of the children called her by her name rather than as

“mom” and that showed a lack of bondage between them. RR-3 p. 54-55.

      John also noted while drugs was not an issue when the case came in, it did

become an issue while this case was pending in September when she tested

positive for cocaine. RR-3 p. 55 & 57. In that connection, John noted she was not

compliant with her drug tests. RR-3 p. 56. Although John asked her to take three



                                         12
tests, she only took one the week before trial. RR-3 p. 56. In addition, JTD was

arrested for prostitution while this case was pending. RR-3 p. 58. John stated that

he did not discover that JTD had dyslexia until hearing it that day at trial and was

unaware that she discussed any other medical conditions. RR-3 p. 77.

      John stated he believed all of the children were in unstable living

environment prior to coming into care. RR-3 p. 84. John stated that the oldest

child seemed happy now that he was living with his father and was

developmentally on target. RR-3 p. 62. He noted the case file indicated DLD was

not potty trained and he had issues with ADHD and phobia and hallucinations

throughout this case, but to his knowledge, he was doing good and a lot better in

school. RR-3 p. 62 and p. 81. He also noted that the oldest child was still having

visits with his three younger siblings. RR-3 p. 62.

      John stated the three younger siblings were placed in the same foster home

and had been there since December 18, 2014. RR-3 p. 63. Though it had only

been a month, he commented he had seen a complete turnaround for them. RR-3 p.

83.    For example, when the children first came in care they were all

developmentally delayed. RR-3 p. 81. In particular, these children had potty

training issues. RR-3 p. 64. Three of them were now potty trained. RR-3 p. 64.

      John noted one of the children, LLS, has an issue with hearing and speech.

RR-3 p. 63 and p. 81. Also, the youngest child has a clubfoot and there are also



                                         13
concerns about her sight and a heart murmur. RR-3 p. 63. That child was referred

for orthopedic surgery regarding her clubfoot as well as an opthamologist and

cardiologist. RR-3 p. 63. The child, JJS, was observed to have average functioning

with adjustment disorder and aggression. RR-3 p. 63. John stated the children’s

placement was catering to their special issues, medical issues, as well as all of their

physical and emotional needs. RR-3 p. 64 and p. 83-84. John also stated despite

the children’s problems, the adoptive family wants to adopt all three of these

children forever. RR-3 p. 64 and p. 84.

      The next witness, Morgan Jackson, a volunteer with child advocates,

testified that they had been appointed as ad litems in this case for the majority of

the case. RR-3 p. 85. Morgan stated during a recent visit with the new placement,

he observed that the kids bonded with their family and the biological children.

RR-3 p. 86. He saw improvement in their communication skills and the foster

mother said they are potty trained. RR-3 p. 86. Morgan stated he personally spent

time alone with LLS and found he communicates well and seems to have improved

in the new placement. RR-3 p. 86.

                             SUMMARY OF ARGUMENT

      Appellant’s Brief raises two complaints in this appeal. The first complaint is

about specific remarks made at trial that the brief claims show a lack of control,

insensitivity and court decorum. The second complaint challenges the sufficiency



                                          14
of the evidence to support the court’s finding that parental termination is in the

children’s best interest. Neither complaint proves error at trial or basis for reversal.

      With respect to the first complaint, this claim was not preserved. The

mother’s attorney made absolutely no complaint or suggestion at trial that the court

was being disrespectful to his client or improper at trial and, therefore this

complaint was not preserved for appellate review. Moreover, Appellant’s Brief

fails to prove anything was disrespectful or improper as alleged.

      The brief first refers to questioning propounded upon the father of the oldest

child concerning whether Whoppers or Texas Double Whoppers were served at the

Burger King where he worked. The brief characterizes this as an example of

silliness in the courtroom. Nevertheless, the brief fails to explain how that is silly

when it was quite appropriate to ask the father questions to determine if he actually

knew what was served at the Burger King where he claimed he worked.

      In addition, the brief characterizes the judge’s comment “that’s bad luck” as

a disrespectful in response to the mother’s admission that she went to jail for

prostitution during this case. However, again, the record does not prove that was

disrespectful. Considering the situation, it was more than likely the court made

that comment to let the mother know he was remorseful for her concerning that

occurrence. Lastly, the brief refers to dialog in the record when the court was

trying to tell the mother to listen to the question, but she kept interrupting the judge



                                          15
and he finally stated, “Shut up.” While the words “Shut up” are not a gentle way

to tell a witness to be quiet, it is apparent the mother did not understand the court’s

attempts to get her to listen to the question. This in no way proves the court was

being either disrespectful or lacking decorum. If anything it was the mother who

was being discourteous and disrespectful by interrupting the judge.

      In addition, with respect to the claim that there is legally and factually

insufficient evidence to support the court’s finding that termination was in the

children’s best interest, this claim is without merit. First, the predicate acts for

parental termination were established conclusively as a matter of law under

Subsections D, E and O and those grounds, not challenged in this appeal,

supported the court’s decision to terminate the mother’s parental rights. Also, in

that connection, the record was undisputed the mother committed negligent acts

that resulted in her losing any means to care for her children, even with the

assistance of shelters, and she not only failed to comply with the court’s order for

reunification, but also committed criminal acts involving illegal drug use and

prostitution during this case, and by the time of trial had no employment or home

for the children, though they had been in care for a year and a half.

      In the meantime, the oldest child had been transition into the home of the

man determined to be his father and was being well cared for. He also was able to

continue contact with his other siblings who were also being well cared for by a



                                          16
foster family that desired to adopt them. On these facts, the court had conclusive

support for the decision to terminate the mother’s parental rights. The judgment

should be affirmed.

                    ARGUMENTS AND AUTHORITIES

REPLY POINT ONE: Nothing in the court’s conduct during trial reflects
error and does not provide a basis for reversal.

      The first claim in Appellant’s Brief selects different questioning and

comments made at trial to try and argue that the trial was so disrespectful and

lacking in decorum as to support reversal of this case. Such claim is without merit.

      First, this claim is not preserved. The rules of appellate procedure require

complaints on appeal to be preserved by being presented with specific articulation

to the trial court and with opportunity for the trial court to rule upon the complaint.

See Tex. R. App. P. 33.1. As acknowledged by this court, that basic procedural

requirement applies to parental termination cases. M.M.V. v. Tex. Dept of Fam. &

Prot. Servs., 455 S.W.3d 186, 190 (Tex. App.―Houston [1st Dist.] 2014. no pet.).

Nevertheless, that did not occur in this case. Therefore, this point should be

overruled as waived.

      In addition, this claim is without merit. None of the instances cited in

Appellant’s Brief prove the trial court lacked proper decorum or was disrespectful.

If anything, the record proves that JTD was the one who was disrespectful

throughout these proceedings. For example, she admitted when she had been

                                          17
asked during this case on numerous occasions where she was living she refused to

answer to both the court and the caseworker. RR-3 p. 47. Also, when she was

asked to admit she had refused to answer about her living situation to the court

before, she tried to avoid admitting that fact by stating: “that’s irrelevant.” RR-3 p.

47. In addition, the owner of the drug center where JTD came to do a drug test the

week before testified that she entered his office cursing loudly and using the F

word several times. RR-3 p. 10. Considering these undisputed facts, it is easy to

see who was actually disrespectful during these serious proceedings.

      Moreover, the examples given in Appellant’s Brief do not prove the

disrespect and lack of decorum claimed. The brief first refers to questioning

propounded upon the father of the oldest child concerning whether Whoppers or

Texas Double Whoppers were served at the Burger King where he worked.

Appellant’s Brief at p. 31-32.     The brief characterizes this as an example of

silliness in the courtroom. Nevertheless, the brief fails to explain how that is silly

when it was clear this was asked after the father stated he was employed in

Louisiana at Burger King. RR-3 p. 16-17. Consequently, the questions were likely

asked to confirm he was telling the truth about that employment, because those

answers would show if he actually knew what was served at the restaurant where

he worked.




                                          18
      In addition, the brief characterizes the judge’s comment “that’s bad luck” as

a disrespectful comment in response to the mother’s admission that she went to jail

for prostitution during the pendency of this case. Appellant’s Brief at p. 33.

However, again, the record does not prove that was disrespectful. Considering the

situation, it was more than likely the court made that comment to let the mother

know he felt bad for her and was remorseful about this occurrence. Lastly, the

brief refers to dialog in the record when the court was trying to tell the mother to

listen to the question, but she kept interrupting the judge and he finally stated,

“Shut up.” Appellant’s Brief at p. 34. While the words “Shut up” are not gentle

and not the usual way a judge tells a witness to be quiet, this may have been

necessary under the circumstances. It is apparent the mother kept talking even

though the court tried to get her to listen. The court may have found no other way

to help her understand the importance of listening when so instructed by the court.

This in no way proves the court was being either disrespectful or lacking decorum.

If anything it was the mother who was being discourteous and disrespectful by

interrupting the judge.

      Just as an appellate court is not supposed to speculate that an attorney was

ineffective when the record does not explain why the attorney did or did not do

something, this court should not speculate that the trial judge was being

inappropriate and disrespectful when there is no explanation of what the court’s



                                        19
motivations were or what the court perceived were necessary actions to maintain

decorum and proper procedure. See P.W. v. Dept. of Fam. & Prot. Servs., 403
S.W.3d 471, 476 (Tex. App.―Houston [1st Dist.] 2013, pet. dism’d w.o.j.).          In

fact, as in the review of a claim of ineffective assistance, this court should indulge

a strong presumption that the judge’s conduct fell within the wide range of

reasonable professional decorum, including the possibility it was strategic to move

the proceedings along in a respectful and appropriate direction.             Id. The

deficiencies listed in Appellant’s Brief not only require this court to speculate, but

hardly can be described as inappropriate, and, as such do not constitute actions that

could warrant reversal under the standards provided at Tex. R. App. P. 44.1. This

first point should be overruled.

REPLY POINT TWO: The evidence sufficiently supported the court’s
findings for termination of JTD’s parental rights.

      1.     The Claims, the Law and Standard of Review

      Parental rights can be terminated upon proof by clear and convincing

evidence that (1) the parent committed an act prohibited by section 161.001(1) of

the Family Code; and (2) that termination is in the best interest of the child. Tex.

Fam. Code Ann. § 161.001(1), (2) (West 2014); In re J.O.A., 283 S.W.3d 336, 344

(Tex. 2009). The trial court’s judgment in this case found the mother (JTD)

committed the predicate acts described at subsections D, E, and O of section




                                         20
161.001(1) of the Family Code and that parental termination was in the children’s

best interest. CR 87-88.

      JTD does not challenge the court’s findings that she committed the predicate

acts described at Subsections D, E and O of Section 161.001(1) of the Family Code

in support of parental termination. She only challenges the finding in support of

the court’s decision that parental termination was in the children’s best interest.

Moreover, she does not challenge the portion of the judgment with the findings

supporting the appointment of the Department as the sole managing conservator of

the three younger children and Darrell as the sole managing conservator of the

oldest child. The findings that are not challenged in this appeal, are important to

the scope of this court’s review because unchallenged findings are binding on the

appellate court. See In re E.A.F., 424 S.W.3d 742, 750 (Tex. App.―Houston [14th

Dist.] 2014, pet. denied).

      In evaluating this appeal, it is acknowledged involuntary termination of

parental rights is a serious matter implicating fundamental constitutional rights.

Holick v. Smith, 685 S.W.3d 18, 20 (Tex. 1985). However, it is also acknowledged

that a child’s emotional and physical interests cannot be sacrificed merely to

preserve that right. See In re C.H., 89 S.W.3d 17, 26 (Tex. 2002).

      To address the seriousness of this claim, the Family Code imposes a

heightened standard of proof at trial described as “clear and convincing.” See Tex.



                                         21
Fam. Code Ann. §161.001 (West 2008). The Family Code also specifically defines

that standard to mean “the measure or degree of proof that will produce in the mind

of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.“ Tex. Fam. Code An. §101.007 (West 2014).

      The heightened standard of proof at trial requires an appellate court to

consider that standard when reviewing challenges to the sufficiency of the

evidence. See In re C.H., 89 S.W.3d at p. 25 (Tex. 2002) (“burden of proof at trial

necessarily affects appellate review of the evidence.”); In the Interest of J.F.C., 96
S.W.3d 256, 265-66 (Tex. 2002). In that connection, both legal and factual

sufficiency challenges consider the standard of proof for clear and convincing

evidence by considering whether the evidence is such that a fact-finder could

reasonably form a firm belief or conviction about the truth of the State's

allegations. See In re C.H., 89 S.W.3d at p. 25 (Tex. 2002); In re J.F.C., 96 S.W.3d

at pp. 265-66; Tex. Fam. Code Ann. 101.007 (West 2014).

      In In re J.F.C. the Supreme Court explained, in light of the identical

inquiries made to the clear and convincing standard, the distinction between legal

and factual sufficiency when the burden of proof is clear and convincing evidence

may be a fine one in some cases, but clarified that there is a distinction in how the

evidence is reviewed. 96 S.W.3d at p. 266. The court explained that in a legal

sufficiency review, a court should look at all of the evidence in the light most



                                         22
favorable to the finding to determine whether a reasonable trier of fact could have

formed a firm belief or conviction that its finding was true, giving appropriate

deference to the trier of fact. Id. In a factual sufficiency review, a court of appeals

must give due consideration to evidence that the factfinder could reasonably have

found to be clear and convincing and with respect to disputed evidence, a court

should consider whether the disputed evidence is such that a reasonable factfinder

could not have resolved that disputed evidence in favor of its finding. Id. If, in light

of the entire record, the disputed evidence that a reasonable factfinder could not

have credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient. 96 S.W.3d at pp. 266-67.

      2. There was sufficient proof for the trier of fact’s finding that
      termination was in the children’s best interest considering the evidence
      in support of Subsections D, E and O, and particularly, the proof that
      the mother had a pattern of neglect, and engaged in illegal drug and
      prostitution activities after the children came into care demonstrating
      her lack of commitment to the parent-child relationship.

      A strong presumption exists that the best interest of the child is served by

keeping the child with its natural parent. In re U.P., 105 S.W.3d 222, 230 (Tex.

App.—Houston [14th Dist.] 2003, pet. denied). Nevertheless, when children come

into care because a parent is neglectful to their basic needs, the parental

presumption cannot prevail over their safety. In that connection, Section

263.307(a) provides a prompt and permanent placement of the child in a safe

                                          23
environment is presumed in a child’s best interest. Tex. Fam. Code Ann. §

263.307(a) (West 2014). Section 263.307(b) of the Family Code lists a number of

factors a court may consider in deciding a parent’s willingness to provide a child

with a safe environment and, those factors consider issues such issues as parental

drug use and the willingness to cooperate with the Department for reunification,

factors relevant in this case. Tex. Fam. Code Ann. 263.307(b) (8) & (10).

      In addition, the Supreme Court has articulated a number of factors that can

also be considered in determining the best interest of the child. Those factors

include: (1) the desires of the child; (2) the present and future physical and

emotional needs of the child; (3) the present and future emotional and physical

danger to the child; (4) the parental abilities of the persons seeking custody; (5) the

programs available to assist those persons seeking custody in promoting the best

interest of the child; (6) the plans for the child by the individuals or agency seeking

custody; (7) the stability of the home or proposed placement; (8) acts or omissions

of the parent which may indicate the existing parent-child relationship is not

appropriate; and (9) any excuse for the parent's acts or omissions. Holley v. Adams,

544 S.W.2d 367, 371–72 (Tex.1976); In re U.P., 105 S.W.3d at 230.

      Needs and Dangers

      As already discussed, Appellant’s Brief does not challenge the court’s

finding in support of Subsections D, E and O, and, as such, are binding in this



                                          24
court’s review. See I.K.B. Ind. (Nigeria) Ltd. v. Pro Line Corp., 938 S.W.2d 440,

445 (Tex. 1997). The unchallenged findings of Subsections D, E and O involve

findings that the parent endangered the children by allowing them to remain in

dangerous conditions, engaging in conduct that jeopardized their well-being, and

warranted removal of the children for abuse or neglect under Chapter 262 of the

Family Code. Tex. Fam. Code Ann. §161.001(1) (West 2008). Those findings

likely were not challenged, because the evidence was largely undisputed in support

of those findings.

      Namely, as stated in the risks summarized in Department’s Family Service

Plan, JTD had no place for her children at the time of removal because she had

been kicked out of the shelter where she was staying due to inappropriate violence

between her and her sister. RR-5 pp. 37-38. In this connection, it was noted the

children were exposed to family arguments, bullying, name calling and physical

fights, and that two of the children were in need of some form of surgery. Id. It

also appeared that JTD had some form of undiagnosed mental issue. Id.         The

family appeared to have no support system, and had been homeless for a while

with no job. Id. Also, the oldest child, though of school age, had not been to

school, and two of the children had medical needs that had not been resolved. Id.

Under these undisputed facts, the court had more than sufficient evidence to find

conclusively that the mother had placed her children in a dangerous circumstances,



                                       25
committed endangering acts that had the effect of endangering them and that her

neglect of these children’s basic needs warranted removal under Chapter 262 of the

Family Code.

      Moreover, JTD neglectful behaviors that endangered her children and

required their removal at the beginning of this case did not get better after this case

was filed. JTD admitted she did not complete her court ordered family service

plan, including tasks she acknowledged did not require money. RR-3 pp. 32 and

48. She also acknowledged she tested positive for cocaine and did not take all her

required drug tests. RR-3 p. 33. She also admitted she was arrested for prostitution

on November 22, 2014 and pled guilty. RR-3 p. 34. Also, by the day of trial, a

year and a half after these children came into care, she admitted she was not

employed and still did not have a stable and safe place to stay. RR-3 p. 25-26 and

p. 27. Such facts proved conclusively that her neglectful behavior that endangered

her children and required their removal a year and a half earlier was not only

ongoing but even more neglectful with the addition of her criminal activities.

      Under Section 263.307(b) of the Family Code, a court can consider whether

a parent has demonstrated willingness to effect positive environmental and

personal changes within a reasonable amount of time to address unsafe issues.

Tex. Fam. Code Ann. §263.307(b)(11) (West 2014). In this case, she did not.

Consequently, the court had sufficient basis to conclude that JTD’s inappropriate



                                          26
neglect and illegal activities that she performed after this case was filed would

likely continue; meaning she lacked either ability or willingness to provide a safe

and stable home for the children. This provided sufficient support for the court’s

finding that parental termination was in the children’s best interest.

       2. Stability and Compliance with Services

       As already discussed the evidence is undisputed that ALT failed to comply

with her service plan. This evidence supports the court’s best interest finding. See

In re C.H., 89 S.W.3d at 27-28; See In re E.C.R., 402 S.W.3d 239, 249 (Tex. 2013)

(noting reasons supporting finding under Subsection O may also support best

interest finding.). This is particularly true considering JTD acknowledged she

reviewed and signed the court ordered service plan, and knew her parental rights

could be terminated if she failed to complete it. RR-3 p. 28-30. Rather than doing

what was necessary to reunify, however, she involved herself in illegal activities

and made no improvements in her housing or job situation. On this evidence, the

court had sufficient basis to find parental termination was in the children’s best

interest.

       3. Child’s Desires and Proposed Placement

       JTD stated she loved her children. RR-3 p. 41. Nevertheless, there is no

evidence these children had a strong bond with her. In that regard, it was telling

that the oldest child seldom asked about her, and that JTD only contacted that child



                                          27
by phone once on his birthday while he was placed with his father. RR-2 p. 19.

The caseworker also noted that one of the children called JTD by her name rather

than as “mom” and commented that showed a lack of bondage between them. RR-

3 p. 54-55. There is no evidence of how the other two children felt about JTD.

      What is known, however, is that all of the children were in an unstable living

situation prior to coming into care. RR-3 p. 84. None of the children were potty

trained, including the oldest child (DLD) who was about five years of age at the

time of removal. RR-3 p. 64, pp. 80-81. It was noted that all of the children

improved after coming into care and the three older children became potty trained.

RR-3 p. 64.

      Further, while the oldest child came into care with issues of ADHD, phobia

and hallucinations, he was doing good and a lot better in school by the time of trial.

RR-3 p. 62 and p. 81. He was placed with his biological father for many months,

taken off psychotropic medication, and seemed to be thriving. RR-3 p. 61. He was

observed as being happy with his father and developmentally on target. RR-3 p.

62.

      The caseworker John stated the three younger siblings were placed in the

same foster home and had been there since December 18, 2014. RR-3 p. 63.

Though they had only been there a month, he commented that they made a

complete turnaround. RR-3 p. 83. He stated the children’s placement was catering



                                         28
to their special issues, medical issues, as well as all of their physical and emotional

needs. RR-3 p. 64 and p. 83-84. John also stated despite the children’s problems,

the adoptive family wanted to adopt all of them forever. RR-3 p. 64 and p. 84. In

conclusion, the record in this case confirms sufficient evidence supporting the best

interest finding based on the proof that there was a good plan for their care and

permanency that appeared necessary in light of the mother’s failure to change her

neglectful behaviors. See In re S.B., 207 S.W.3d 877, 887–88 (Tex. App.—Fort

Worth 2006, no pet.) (considering the parent's drug use, inability to provide a

stable home, and failure to comply with a family service plan in holding the

evidence supported the best interest finding).

      It is acknowledged that the mother gave excuses for her lack of progress

testifying she had problems because of dyslexia and a lack of funds to travel to

services. Nevertheless, there is no evidence from a medical expert establishing she

had a diagnosis of “dyslexia,” or whether that condition could have actually

impeded her from getting a job as she was suggesting. The trier of fact is the

exclusive judge of the credibility of the witnesses and the weight to be given

testimony, and, as such, it was the trial court’s discretion to determine whether

JTD was really telling the truth about her claimed limitations. Earvin v. Dept. of

Fam. & Prot. Servs., 229 S.W.3d 345, 351 (Tex. App.―Houston [1st Dist.] 2007,

no pet.).



                                          29
      Moreover, dyslexia and low cash flow does not excuse JTD’s inappropriate

use of the f-word several times at the drug testing center less than a week before

trial that was found to be inappropriate conduct around children. RR-3 p. 10 and

14. It also did not excuse her decision several times during these proceedings to

refuse to answer the court or the caseworker when asked about her current address.

RR-3 p. 47. It also does not explain why she was violent with her sister or why she

decided to engage in prostitution and cocaine use during this case. RR-3 p. 13, 34,

& pp. 37-38; Consequently, a trier of fact had more than sufficient basis to

conclude her excuses had no weight of significance to outweigh the evidence in

support of the court’s finding that parental termination was in the children’s best

interest. The judgment should be affirmed.

      WHEREFORE, PREMISES CONSIDERED, the Department requests that

this court affirm the trial court’s judgment and for such other and further relief to

which it may be entitled in law or in equity.

                                 Respectfully submitted,

                                 VINCE RYAN
                                 COUNTY ATTORNEY


                                 By: /s/ Sandra Hachem
                                 Sandra Hachem State Bar 08667060
                                 Sr. Assistant County Attorney
                                 1019 Congress, 17th Floor
                                 Houston, Texas 77002
                                 Phone: 713/274-5293; Fax: 713/437-4700

                                         30
                                Email: sandra.hachem@cao.hctx.net
                                Attorney for Appellee,
                                Department of Family & Protective Services

                         CERTIFICATE OF SERVICE

      I hereby certify that on this the 19th day of June, 2015 a true and correct
copy of the foregoing brief was sent to all parties to this appeal by sending a copy
by electronic transmission to the Appellant (JTD) care of her attorney of record,
Donald Crane at donmcrane@gmail.com, and a copy was also sent to the Attorney
ad Litem for the Children, Susan Solis, to her fax number at 281/317-9908.

                                             /s/ Sandra Hachem
                                             Sandra Hachem


            CERTIFICATE OF WORD COUNT COMPLIANCE

       This is to certify, pursuant to Tex. R. App. P. 9.4(i)(3), that the foregoing
computer generated brief consists of no more than 15,000 words, excluding the
caption, identify of parties and counsel, table of contents, index of authorities,
statement of the case, statement of issues presented, statement of procedural
history, signature, proof of service, certification, certificate of compliance and
appendix. Relying on the word count of the computer program used to prepare this
document, the number of words, subject to count under the rules, is 7,909 words.

                                             /s/ Sandra Hachem
                                             Sandra Hachem




                                        31
                         No. 01-15-00160-CV
               ______________________________________
                 IN THE COURT OF APPEALS FOR THE
          FIRST JUDICIAL DISTRICT OF TEXAS AT HOUSTON
                  __________________________________
           In the Interest of D.L.D., L.L.S., J.J.S., H.N.S., Children
                   __________________________________
                        J.T.D. [mother], Appellants
                                    v.
            Department of Family & Protective Services, Appellee
              _______________________________________
                 On appeal from the 313th Judicial District
                   of Harris County, Texas; No. 2013-05778J
                                 APPENDIX
Order for Protection of a Child in an Emergency
           (signed July 18, 2013 – image #59475366)…………..Attachment 1

Temporary Order Following Adversary Hearing
         (signed July 30, 2013 – image #59475375)…………..Attachment 2

Supplemental Order to Appear and Warnings
         (signed July 30, 2013 – image #59475376)…………..Attachment 3

Status Hearing Order
          (signed September 11, 2013 – image #59475405)……Attachment 4

Order on Motion to Transfer
          (signed October 7, 2013 – image #59475363)…….......Attachment 5

Permanency Hearing Order
         (signed December 10, 2013 – image #59008416)……..Attachment 6
Permanency Hearing Order
         (signed April 1, 2014 – image #60340390) ……………Attachment 7
Permanency Hearing Order
     (signed November 11, 2014 – image #63354474)…………..Attachment 8

                                       32
                     Tab 1
Order for Protection of a Child in an Emergency
   (signed July 18, 2013 – image #59475366)
)RU2IILFLDO*RYHUQPHQWDO8VH2QO\'R1RW'LVVHPLQDWHWRWKH3XEOLF3DJHRI
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475366 - Page 2 of 5
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475366 - Page 3 of 5
)RU2IILFLDO*RYHUQPHQWDO8VH2QO\'R1RW'LVVHPLQDWHWRWKH3XEOLF3DJHRI
)RU2IILFLDO*RYHUQPHQWDO8VH2QO\'R1RW'LVVHPLQDWHWRWKH3XEOLF3DJHRI
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 18, 2015


     Certified Document Number:        59475366 Total Pages: 5




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                     Tab 2
Temporary Order Following Adversary Hearing
   (signed July 30, 2013 – image #59475375)
                                                                             ..                                                           201305778J
                                                                                                                              CAUSE NO. -----!..\        ~-=--. O_1:..-·'_D:....-L_.lP_l_lo_
                                                                                                                                                                 _.



                                                                                                 IN THE INTEREST OF                                               §
                                                                                                                                                                  §
                                                                                                 D                  L                                    .::-J    ~
                                                                                                 L                   S                            ~ li
                                                                                                 J                                        DR~Crsrg?!~~ §
                                                                                                 H                       S                U'~o" 1 U ~u)3 §§                                                     '8-) 3th
                                                                                                                                                      r -/ ~      ~
                                                                                                 CHILDREN
                                                                                                                              Time;....
                                                                                                                              Sy_
                                                                                                                                              I   I
                                                                                                                                          HQrrI8CFo'ii'iiiY;-~_                    L.ClQ JUDICIAL DISTRICT
                                                                                                                    TEMPORARY ORDKt'iurcJLLOWING ADVERSARY HEARING

                                                                                                 On July 30, 2013, a full adversary hearing pursuant to § 262.205, Texas Family Code, was held
                                                                                                 in this cause.

                                                                                                 1.       Appearances

                                                                                                          1.1.       The Department of Family and Protective Services ("the Department") appeared
                                                                                                                     through AMY LOGGINS, caseworker, and by attorney, JOHN
                                                                                                                     LOCK\-VOOD/SARAH ST ALLBERG/DEBBIE GARCIA and announced
                                                                                                                     ready.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 1 of 20




                                                                                                          1.2.       Respon                             r D                 D                     , father of D
                                                                                                                     L   D

                                                                                                                     o  appeared in person and announced ready.
                                                                                                                     o  appeared through attorney of record                                     and
                                                                                                                        announced ready.
                                                                                                                     o appeared in person and through attorney of record
                                                                                                                        _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                     o waived issuance and service of citation by waiver duly filed.
                                                                                                                     o agreed to the terms of this order as evidenced by signature below.
                                                                                                                     o ;!1though duly and properly notified, did not appear and wholly made default.
                                                                                                                     ~ was not notified, and did not appear.

                                                                                                                                                                                                                             o
                                                                                                                                                                                                                             LU
                                                                                                                                                                                                                         Z
                                                                                                                                                                                                                         Z
                                                                                                                                                                      \.
                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                         '->
                                                                                                                                                                           RECORDER'S MEMORANDUM                         V)
                                                                                                                                                                           This instrument is of poor quality
                                                                                                                                                                                 at the time of imaging




                                                                                                 Temporary Orders
                                                                                                 Page 1                                                                                                            ASAP 11
                                                                                                           1.3.     Respondent Alleged Father R                   S       , father of L
                                                                                                                    S

                                                                                                                    o   appeared in person and announced ready.
                                                                                                                    o   appeared through attorney of record                                   and
                                                                                                                        announced ready.                     .
                                                                                                                    o   appeared in person and through attorney of record
                                                                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                    o waived issuance and service of citation by waiver duly filed.
                                                                                                                    o agreed to the tenns of this order as evidenced by signature below.
                                                                                                                    D/although duly and properly notified, did not appear and wholly made default.
                                                                                                                    10' was not notified, and did not appear.
                                                                                                          1.4.      Respondent Alleged Father T               H           ,     father of J
                                                                                                                    S

                                                                                                                    o   appeared in person and announced ready.
                                                                                                                    o   appeared through attorney of record                                     and
                                                                                                                                                                                                      c
                                                                                                                        announced ready.                                                              0
                                                                                                                    o   appeared in person and through attorney of record                            .~ =
                                                                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.                                    £
                                                                                                                                                                                                          ~
                                                                                                                    o   waived issuance and service of citation by waiver duly filed.                     t
                                                                                                                                                                                                          &..
                                                                                                                    o   agreed to the tenns of this order as evidenced by signature below.            ~ ~
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 2 of 20




                                                                                                                    ~
                                                                                                                         lthOUgh duly and properly notified, did not appear and wholly made default.  O::::J
                                                                                                                                                                                                      +-+-
                                                                                                                        was not notified, and did not appear.                                         tn CS
                                                                                                                                                                                                           a s::
                                                                                                                                                                                                          ""C.~
                                                                                                          1.5.      Respondent Alleged Father C               S               , father of H               .~     V)

                                                                                                                    S                                                                                     '!:    §
                                                                                                                                                                                                            '-
                                                                                                                                                                                                           ~
                                                                                                                    o   appeared in person and announced ready.                                           ..
                                                                                                                                                                                                          \J
                                                                                                                    o   appeared through attorney of record _ _ _ _ _ _ _ _ _ _ _ _ and
                                                                                                                        announced ready.
                                                                                                                    o appeared in person and through attorney of record
                                                                                                                        _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                    o waived issuance and service of citation by waiver du1y filed.
                                                                                                                    o agreed to the tenns of this order as evidenced by signature below.
                                                                                                                    o   jtlthough duly and properly notified, did not appear and wholly made default.
                                                                                                                    [j]/was not notified, and did not appear.




                                                                                                 Temporary Orders
                                                                                                 Page 2                                                                                         ASAP 11
                                                                                                           1.6.       Respondent Mother J             T            S

                                                                                                                      o  appeared in person and announced ready.
                                                                                                                      o  appeared through attorney of record                                    and
                                                                                                                        )Ilfuounced ready.
                                                                                                                      B' a:1>i:ed in person and through attorney of record
                                                                                                                          M~         Or ebL-                  and announced ready.
                                                                                                                      o waived issuance and service of citation by waiver duly filed.
                                                                                                                      o agreed to the terms of this order as evidenced by signature below.
                                                                                                                      o although duly and properly notified, did not appear and wholly made default.
                                                                                                                      o was not notified, and did not appear.
                                                                                                           1.7.      CASA appointed by the Court as Guardian Ad Litem of the children the subject


                                                                                                                      ~
                                                                                                                           'ssuit,
                                                                                                                          appeared and announced ready.
                                                                                                                          agreed to the terms of this order as evidenced by signature below.
                                                                                                                      o   although duly and properly notified, did not appear.

                                                                                                           1.8.       STEPHANIE HALL, appointed by the Court as Attorney Ad Litem of the ~
                                                                                                                     "f'ldren the subject of this suit,                                      ~=
                                                                                                                     , . appeared and announced ready.                                       .~ ~
                                                                                                                          agreed to the terms of this order as evidenced by signature below. ~ c
                                                                                                                                                                                              ~ ~
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 3 of 20




                                                                                                                          although duly and properly notified, did not appear.
                                                                                                                                                                                                               uL.
                                                                                                                                                                                                               O::::J
                                                                                                           1.9.      Also Appearing                                                                            -:;; t;
                                                                                                                                                                                                                c s::
                                                                                                                                                                                                               -c.~
                                                                                                                                                                                                               Q)V)
                                                                                                                                                                                                               't-£:
                                                                                                                                                                                                               +-0
                                                                                                                                                                                                               L.
                                                                                                 2.        Jurisdiction                                                                                        a.l
                                                                                                                                                                                                               .\J
                                                                                                          The Court, after examining the record and hearing the evidence and argument of counsel,
                                                                                                          finds that all necessary prerequisites of the law have been satisfied and that this Court has
                                                                                                          jurisdiction of this case and of all the parties.

                                                                                                 3.       Findings

                                                                                                           3.1.      Having examined and reviewed the evidence, including the sworn affidavit
                                                                                                                     accompanying the petition and based upon the facts contained therein, the Court
                                                                                                                     finds there is sufficient evidence to satisfy a person of ordinary prudence and caution
                                                                                                                     that: (1) there was a danger to the physical health or safety of the children which was
                                                                                                                     caused by an act or failure to act of the person entitled to possession and for the
                                                                                                                     children to remain in the home is contrary to the welfare of the children; (2) the
                                                                                                                     urgent need for protection required the immediate removal of the children and
                                                                                                                     reasonable efforts consistent with the circumstances and providing for the safety of
                                                                                                                     the children, were made to eliminate or prevent the children's removal; and (3)
                                                                                                                     reasonable efforts have been made to enable the children to return home, but there is
                                                                                                                     a substantial risk of a continuing danger if the children are returned home.


                                                                                                  Temporary Orders
                                                                                                  Page 3                                                                                             ASAP 11
                                                                                                           3~2.      Findings for Appointment of Managing and Possessory Conservator

                                                                                                                     3.2.1. The Court finds that appointment of the parent or parents as managing
                                                                                                                            conservator of the children is not in the best interest of the children
                                                                                                                            because the appointment would significantly impair the children's physical
                                                                                                                            health or emotional development.

                                                                                                                     3.2.2. The Court finds that it is in the best interest of children to limit the rights
                                                                                                                            and duties of each parent appointed as possessory conservator.

                                                                                                                     3.2.3. The Court finds that it is in the best interest of children to limit the rights
                                                                                                                            and duties of each parent appointed as possessory conservator.

                                                                                                                     3.2.4. The Court finds that it is in the best interest of children to limit the rights
                                                                                                                            and duties of each parent appointed as possessory conservator.

                                                                                                                     3.2.5. The Court finds that it is in the best interest of children to limit the rights
                                                                                                                            and duties of each parent appointed as possessory conservator.

                                                                                                                     3.2.6. The Court finds that it is in the best interest of children to limit the rights
                                                                                                                            and duties of each parent appointed as possessory conservator.

                                                                                                           3.3.      The Court finds that the following orders for the safety and welfare of the children
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 4 of 20




                                                                                                                     are in the best interest of the children.

                                                                                                 4.        Appointment of Counsel for Parents or Parties

                                                                                                           4.1.      The Court finds that D               D              is a parent who has responded in
                                                                                                                     o                e suit affecting the parent-child relationship, but that D         .
                                                                                                                     D                 is not indigent. Therefore, no attorney ad litem is appointed to
                                                                                                                     represent the interests of this parent.

                                                                                                           4.2.      The Court finds that R                S          is a parent who has resp
                                                                                                                     opposition to the suit affecting the parent-child relationship, but that R
                                                                                                                     S         is not indigent. Therefore, no attorney ad litem is appointed to represent the
                                                                                                                     interests of this parent.

                                                                                                           4.3.      The Court finds that T             H             is a parent who has responded in
                                                                                                                     opposition to the suit affecting the parent-child relationship, but that T
                                                                                                                     H             is not indigent. Therefore, no attorney ad litem is appointed to represent
                                                                                                                     the interests of this parent.

                                                                                                          4.4.       The Court finds that C                S           is a parent who has responded in
                                                                                                                     opposition to the suit affecting the parent-child relationship, but that C
                                                                                                                     S               is not indigent. Therefore, no attorney ad litem is appointed to
                                                                                                                     represent the interests of this parent.




                                                                                                  Temporary Orders
                                                                                                  Page 4                                                                                              ASAP 11
                                                                                                          4.5.      The Court finds that J                T              S           is a parent who has
                                                                                                                    responded in opposition to the suit affecting the parent-child relationship, but that
                                                                                                                    J          T             S             is not indigent. Therefore, no attorney ad litem
                                                                                                                    is appointed to represent the interests of this parent.

                                                                                                 5.       Conservatorship

                                                                                                          5.1.       IT IS ORDERED that the Department of Family and Protective Services is
                                                                                                                     appointed Temporary Managing Conservator of the following children:

                                                                                                                     5.1.1.      Name:       D            L        D
                                                                                                                                   Sex:      Male
                                                                                                                            Birthplace:
                                                                                                                            Birth Date:
                                                                                                                    Indian Child Status:     No

                                                                                                                    5.1.2.       Name:       L           S
                                                                                                                                   Sex:      Male
                                                                                                                            Birthplace:      Crowley, LA
                                                                                                                            Birth Date:                                                                       s::
                                                                                                                    Indian Child Status:     No                                                               0
                                                                                                                                                                                                              +-
                                                                                                                                                                                                               a-
                                                                                                                                                                                                              .~-~
                                                                                                                    5.L3.        Name:       J             S
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 5 of 20




                                                                                                                                                                                                              '+-
                                                                                                                                                                                                              .- en
                                                                                                                                                                                                                  c:s
                                                                                                                                   Sex:      Male                                                             1:c..
                                                                                                                            Birthplace:                                                                        a)~
                                                                                                                                                                                                               U     L-
                                                                                                                            Birth Date:                                                                       o ::J
                                                                                                                                                                                                              +-+-
                                                                                                                    Indian Child Status:     No                                                               ."a
                                                                                                                                                                                                              as::
                                                                                                                                                                                                              ""C.~
                                                                                                                    5.1.4.       Name:       H                 S                                              .~     V)

                                                                                                                                   Sex:      Female                                                           '+-c
                                                                                                                                                                                                              +-
                                                                                                                                                                                                               L-
                                                                                                                                                                                                                  0
                                                                                                                            Birthplace:      Crowley, LA                                                       a)
                                                                                                                            Birth Date:                                                                       .'->
                                                                                                                    Indian Child Status:     No

                                                                                                          5.2.      IT IS ORDERED that the Temporary Managing Conservator shall have all the
                                                                                                                    rights and duties set forth in § 153.371, Texas Family Code.

                                                                                                                    5.2.1. IT IS ORDERED that, in addition to the rights and duties listed in
                                                                                                                           § 153.371, Texas Family Code, the Department is authorized to consent to
                                                                                                                           medical care for the subject children, pursuant to § 266.004, Texas Family
                                                                                                                           Code.

                                                                                                                              Or

                                                                                                                              IT IS ORDERED that CPS OR APPROVED CAREGIVER is
                                                                                                                              authorized to consent to medical care for the subject children, pursuant to
                                                                                                                              § 266.004(b)(1), Texas Family Code. This authorization is limited to the
                                                                                                                              provision of medical care services provided by the Medicaid program. At


                                                                                                 Temporary Orders
                                                                                                 PageS                                                                                              ASAP 11
                                                                                                                             the request of the Department, the named individual shall provide to the
                                                                                                                             Department a written summary of the medical care provided to the subject
                                                                                                                             children since the last hearing.

                                                                                                           5.3.      IT IS THEREFORE ORDERED that D                       D                 is appointed
                                                                                                                     Temporary Possessory Conservator of the child, , with the limited rights and duties
                                                                                                                     set forth in Attachment A.

                                                                                                           5.4.      IT IS THEREFORE ORDERED that R                             S         is appointed
                                                                                                                     Temporary Possessory Conservator of the child, , with the limited rights and duties
                                                                                                                     set forth in Attachment A.

                                                                                                           5.5.      IT IS THEREFORE ORDERED that T                  H            is appointed Temporary
                                                                                                                     Possessory Conservator of the child, , with the limited rights and duties set forth in
                                                                                                                     Attachment A.

                                                                                                           5.6.      IT IS THEREFORE ORDERED that C                         S              is appointed
                                                                                                                     Temporary Possessory Conservator of the child, , with the limited rights and duties
                                                                                                                     set forth in Attachment A.

                                                                                                           5.7.      IT IS THEREFORE ORDERED that J                       T       S                       is
                                                                                                                     appointed Temporary Possessory Conservator of the children, D                    L
                                                                                                                     D             L          S         , J          S      and H   S                     ,
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 6 of 20




                                                                                                                     w            rights and duties set forth in Attachment A.

                                                                                                 6.        Possession and Access

                                                                                                           The Court finds that the application of the guidelines for possession of and access to the
                                                                                                           children, as set out in Subchapter F, Chapter 15                Fa             not in the
                                                                                                           children's best interest. IT IS ORDERED that D                   D             shall have
                                                                                                           limited access to and possession of ~he children as set forth in Attachment A.

                                                                                                           The Court finds that the application of the guidelines for possession of and access to the
                                                                                                           children, as set out in Subchapter F, Chapter 153              Family Code, is not in the
                                                                                                           children's best interest. IT IS ORDERED that R                 S       shall have limited
                                                                                                           access to and possession of the children as set forth in Attachment A.

                                                                                                          The Court finds that the application of the guidelines for possession of and access to the
                                                                                                          children, as set out in Subchapter F, Chapter 153, Texas Family Code, is not in the
                                                                                                          children's best interest. IT IS ORDERED that T               H         shall have limited
                                                                                                          access to and possession of the children as set forth in Attachment A.

                                                                                                          The Court finds that the application of the guidelines for possession of and access to the
                                                                                                          children, as set out in Subchapter F, Chapter 153, Texas Fami                  not in the
                                                                                                          children's best interest. IT IS ORDERED that C                     S           shall have
                                                                                                          limited access to and possession of the children as set forth in Attachment A.




                                                                                                  Temporary Orders
                                                                                                  Page 6                                                                                            ASAP 11
                                                                                                           The Court finds that the application of the guidelines for possession of and access to the
                                                                                                           children, as set out in Subchapter F, Chapter 153, Texas Family Code                 n the
                                                                                                           children's best interest. IT IS ORDERED that J                T            S          shall
                                                                                                           have limited access to and possession of the children as set forth in Attachment A.

                                                                                                 7.        Child Support

                                                                                                           IT IS ORDERED that D                 D                    shall provide child support for the
                                                                                                           children as set forth in Attachment B.

                                                                                                           IT IS ORDERED that R                 S         shall provide child support for the children as
                                                                                                           set forth in Attachment B.

                                                                                                           IT IS ORDERED that T             H            shall provide child support for the children as
                                                                                                           set forth in Attachment B.

                                                                                                           IT IS ORDERED that C                   S                shall provide child support for the
                                                                                                           children as set forth in Attachment B.

                                                                                                           IT IS ORD.ERED that J              T              S            shall provide child support for
                                                                                                           the children as set forth in Attachment B.

                                                                                                 8.        Medical Support
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 7 of 20




                                                                                                           IT IS ORDERED that D                  D                 shall provide for the medical support
                                                                                                           of the children as set forth in Attachment C.

                                                                                                           IT IS ORDERED that R                S           shall provide for the medical support of the
                                                                                                           children as set forth in Attachment C.

                                                                                                           IT IS ORDERED that T            H               shall provide for the medical support of the
                                                                                                           children as set forth in Attachment C.

                                                                                                           IT IS ORDERED that C                   S              shall provide for the medical support
                                                                                                           of the children as set forth in Attachment C.

                                                                                                           IT IS ORDERED that J                  T         S              shall provide for the medical
                                                                                                           support of the children as set forth in Attachment C.

                                                                                                 9.        Release of Medical and Mental Health Records

                                                                                                           IT IS ORDERED that Respondent                          D                , R            S      ,
                                                                                                           T        H            , C           S                and J             T             S
                                                                                                         . execute an authorization for the release of medical and mental health records to the
                                                                                                           Department, and provide the Department with a list of the names and addresses of the
                                                                                                           physicians and mental health providers who have treated the Respondents. Respondents
                                                                                                           shall execute the authorization and deliver it, together with the list of physicians and mental
                                                                                                           health providers, to the Department within 15 days of the date of this hearing.


                                                                                                  Temporary Orders
                                                                                                  Page?                                                                                            ASAP 11
                                                                                                 10.       Required Home Study/ Social Study

                                                                                                           10.1.     The Court finds that Respondent Father, D        D             , has/has not
                                                                                                                     submitted the Child Placement Resources Form required under § 261.307, Texas
                                                                                                                     Family Code.

                                                                                                           10.2.     The Court finds that Respondent Father, R             S       , has/has not
                                                                                                                     submitted the Child Placement Resources Form required under § 261.307, Texas
                                                                                                                     Family Code.

                                                                                                           10.3.     The Court finds that Respondent Father, T           H         , has/has not
                                                                                                                     submitted the Child Placement Resources Form required under § 261.307, Texas
                                                                                                                     Family Code.

                                                                                                           10.4.     The Court finds that Respondent Father, C          S           , has/has not
                                                                                                                     submitted the Child Placement Resources Form required under § 261.307, Texas
                                                                                                                     Family Code.

                                                                                                           10.5.     The Court finds that Respondent Mother, J         T         S         ,
                                                                                                                     has/has not submitted the Child Placement Resources Form required under                s:::
                                                                                                                                                                                                            o
                                                                                                                     § 261.307, Texas Family Code.                                                         +=0=
                                                                                                                                                                                                           .~ Q)
                                                                                                           10.6.     IT IS ORDERED that each Parent, Alleged Father or Relative of the subject ~             en
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 8 of 20




                                                                                                                                                                                                         .- 0
                                                                                                                     children before the Court complete the Child Placement Resources Form provided tc...
                                                                                                                                                                                                         Q)Q)
                                                                                                                     under § 261.307, and file the completed Form with the Court if the form has not U      '-
                                                                                                                     previously filed. IT IS FURTHER ORDERED that each Parent, Alleged Father +--t-      O:::J

                                                                                                                     or Relative provide the Department with a copy of the completed Form and the ~ g
                                                                                                                     full name and current address or whereabouts and phone number of any absent "'C .~
                                                                                                                     parent, alleged father or relative of the subject children, pursuant to § 262.201, ~ ~
                                                                                                                     Texas Family Code.                                                                 t 0
                                                                                                                                                                                                           IU
                                                                                                                                                                                                         '>
                                                                                                           10.7.     IT IS ORDERED that the Department shall conduct a home/social study ·on •
                                                                                                                     --::--:-:-_--:-_ _::-:-_ _----:-" if preliminary criminal and CPS background checks
                                                                                                                     of all members of the household age 14 and up are favorable.

                                                                                                 11.       Finding and Notice

                                                                                                           The Court finds and hereby notifies the parents that each of the actions required of
                                                                                                           them below are necessary to obtain the return of the children, and failure to fully
                                                                                                           comply with these orders may result in the restriction or termination of parental
                                                                                                           rights.




                                                                                                  Temporary Orders
                                                                                                  PageS                                                                                          ASAP 11
                                                                                                 12.       Psychological or Psychiatric Evaluation: D                     D

                                                                                                           12.1.     IT IS ORDERED that CONTRACTED WITH THE TEXAS DEPARTMENT
                                                                                                                     OF FAMILY AND PROTECTIVE SERVICES is appointed to interview,
                                                                                                                     examine, evaluate, and consult with D        D   and to prepare a
                                                                                                                     psychological or psychiatric evaluation of D   D       to be filed
                                                                                                                     with the Court.

                                                                                                           12.2.     IT IS FURTHER ORDERED that D                       D                 shall appear at a
                                                                                                                     date and time to be determined by contracted with the Texas Department of Family
                                                                                                                     and Protective Services, and shall submit to and cooperate fully in the preparation of
                                                                                                                     this court-ordered psychological or psychiatric evaluation. Respondent is hereby
                                                                                                                     notified that any communications made with a counselor, therapist, psychiatrist, or
                                                                                                                     psychologist are not confidential.

                                                                                                 13.       Psychological or Psychiatric Evaluation: R                 S

                                                                                                           13.1.     IT IS ORDERED that CONTRACTED WITH THE TEXAS DEPARTMENT
                                                                                                                     OF FAMILY AND PROTECTIVE SERVICES is appointed to interview,
                                                                                                                     examine, evaluate, and consult with R        S  and to prepare a
                                                                                                                     psychological or psychiatric evaluation of R S to be filed with the
                                                                                                                     Court.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 9 of 20




                                                                                                           13.2.     IT IS FURTHER ORDERED that R                     S         shall appear at a date and
                                                                                                                     time to be determined by contracted with the Texas Department of Family and
                                                                                                                     Protective Services, and shall submit to and cooperate fully in the preparation of this
                                                                                                                     court-ordered psychological or psychiatric evaluation. Respondent is hereby
                                                                                                                     notified that any communications made with a counselor, therapist, psychiatrist, or
                                                                                                                     psychologist are not confidential.

                                                                                                 14.       Psychological or Psychiatric Evaluation: T             H

                                                                                                           14.1.     IT IS ORDERED that CONTRACTED 'VITH THE TEXAS DEPARTMENT
                                                                                                                     OF FMIlLY AND PROTECTIVE SERVICES is appointed to interview,
                                                                                                                     examine, evaluate, and consult with T        H  and to prepare a
                                                                                                                     psychological or psychiatric evaluation of T H to be filed with the
                                                                                                                     Court.

                                                                                                           14.2.     IT IS FURTHER ORDERED that T                  H            shall appear at a date and
                                                                                                                     time to be determined by contracted with the Texas Department of Family and
                                                                                                                     Protective Services, and shall submit to and cooperate fully in the preparation of this
                                                                                                                     court-ordered psychological or psychiatric evaluation. Respondent is hereby
                                                                                                                     notified that any communications made with a counselor, therapist, psychiatrist, or
                                                                                                                     psychologist are not confidential.




                                                                                                  Temporary Orders
                                                                                                  Page 9                                                                                             ASAP 11
                                                                                                  15.       Psychological or Psychiatric Evaluation: C                      S

                                                                                                            15.1.     IT IS ORDERED that CONTRACTED WITH THE TEXAS DEPARTMENT
                                                                                                                      OF FAMILY AND PROTECTIVE SERVICES is appointed to interview,
                                                                                                                      examine, evaluate, and consult with C        S   d to prepare a
                                                                                                                      psychological or psychiatric evaluation of C   S to be filed with
                                                                                                                      the Court.

                                                                                                            15.2.     IT IS FURTHER ORDERED that C                     S               shall appear at a date
                                                                                                                      and time to be detennined by contracted with the Texas Department of Family and
                                                                                                                      Protective Services, and shall submit to and cooperate fully in the preparation of this
                                                                                                                      court-ordered psychological or psychiatric evaluation. Respondent is hereby
                                                                                                                      notified that any communications made with a counselor, therapist, psychiatrist, or
                                                                                                                      psychologist are not confidential.

                                                                                                  16.       Psychological or Psychiatric Evaluation: J                  T            S

                                                                                                            16.1.  IT IS ORDERED that CONTRACTED WITH THE TEXAS DEPARTMENT
                                                                                                                   OF FAMIL Y AND PROTECTIVE SERVICES is appoin                           terview, s:::
                                                                                                                   examine, evaluate, and consult with J                  T         S       and to ~
                                                                                                                   p            psychological or psychiatric evaluation of J          T            .§ \J
                                                                                                                  .S            to be filed with the Court.                                        :- g'
                                                                                                                                                                                                    It.. c..
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 10 of 20




                                                                                                                                                                                        .
                                                                                                                                                                                                    a)
                                                                                                            16.2. IT IS FURTHER ORDERED that J                        T           S   shall appear U ~
                                                                                                                   at a date and time to be detennined by contracted with the Texas Department of ~ ~
                                                                                                                   Family and Protective Services, and shall submit to and cooperate fully in the ~                       g
                                                                                                                   preparation of this court-ordered psychological or psychiatric evaluation. ~ .~
                                                                                                                   Respondent is hereby notified that any communications made with a counselor, ~ s::
                                                                                                                   therapist, psychiatrist, or psychologist are not confidential.                  1: 0            a)


                                                                                                  17.       Counseling
                                                                                                                                                                                                                  ..'->
                                                                                                            17.1.     IT IS ORDERED that D                  D                  shall attend and cooperate fully
                                                                                                                      in counseling sessions at CONTRACTED \VITH THE TEXAS DEPARTMENT
                                                                                                                      OF FAMIL Y AND PROTECTIVE SERVICES to address the specific issues that
                                                                                                                      led to the removal of the children from the home and to address any additional issues
                                                                                                                      arising from the psychological examinations or from the counseling sessions. Said
                                                                                                                      counseling sessions shall begin and shall continue un~il the counselor determines
                                                                                                                      that no further sessions are necessary or until further order of this Court.

                                                                                                            17.2.     IT IS ORDERED that R                    S          shall attend and cooperate fully in
                                                                                                                      counseling sessions at CONTRACTED WITH THE TEXAS DEPARTMENT
                                                                                                                      OF FAMIL Y AND PROTECTIVE SERVICES to address the specific issues that
                                                                                                                      led to the removal of the children from the home and to address any additional issues
                                                                                                                      arising from the psychological examinations or from the counseling sessions. Said
                                                                                                                      counseling sessions shall begin and shall continue until the counselor determines
                                                                                                                      that no further sessions are necessary or until further order of this Court.



                                                                                                   Temporary Orders
                                                                                                   Page 10                                                                                              ASAP 11
                                                                                                            17.3.    IT IS ORDERED that T                H              shall attend and cooperate fully in
                                                                                                                     counseling sessions at CONTRACTED WITH THE TEXAS DEPARTMENT
                                                                                                                     OF FAMILY AND PROTECTIVE SERVICES to address the specific issues that
                                                                                                                     led to the removal of the children from the home and to address any additional issues
                                                                                                                     arising from the psychological examinations or from the counseling sessions. Said
                                                                                                                     counseling sessions shall begin and shall continue until the counselor determines
                                                                                                                     that no further sessions are necessary or until further order of this Court.

                                                                                                           17.4.     IT IS ORDERED that C                  S               shall attend and cooperate fully in
                                                                                                                     counseling sessions at CONTRACTED WITH THE TEXAS DEPARTMENT
                                                                                                                     OF FAMILY AND PROTECTIVE SERVICES to address the specific issues that
                                                                                                                     led to the removal of the children from the home and to address any additional issues
                                                                                                                     arising· from the psychological examinations or from the counseling sessions. Said
                                                                                                                     counseling sessions shall begin no and shall continue until the counselor determines
                                                                                                                     that no further sessions are necessary or until further order of this Court.

                                                                                                           17.5.     IT IS ORDERED that J                     T             S           shall attend and
                                                                                                                     cooperate fully in counseling sessions at CONTRACTED \-VITH THE TEXAS
                                                                                                                     DEPARTlVIENT OF FAMILY AND PROTECTIVE SERVICES to address the
                                                                                                                     specific issues that led to the removal of the children from the home and to address .E
                                                                                                                     any additional issues arising from the psychological examinations or from the ~ =
                                                                                                                     counseling sessions. Said counseling sessions shall begin and shall continue until ~ ~
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 11 of 20




                                                                                                                     the counselor determines that no further sessions are necessary or until further order t g.,.
                                                                                                                     ~~~~                                                                                        ~~
                                                                                                                                                                                                                      L.
                                                                                                                                                                                                                 O::::J
                                                                                                  18.      Parenting Classes                                                                                     -:;; 1:;
                                                                                                                                                                                                                 CJ   s::
                                                                                                           18.1.     IT IS ORDERED that D                  D              shall attend, participate in and ] .~
                                                                                                                     successfully complete parenting classes and shall submit to the Department or file ~ ~
                                                                                                                     with Court a certificate of completion.                                                ~
                                                                                                                                                                                                                 \J
                                                                                                                                                                                                                 "
                                                                                                           18.2.     IT IS ORDERED that R                    S        shall attend, participate in and
                                                                                                                     successfully complete parenting classes and shall submit to the Department or file
                                                                                                                     with Court a certificate of completion.

                                                                                                           18.3.     IT IS ORDERED that T                  H          shall attend, participate in and
                                                                                                                     successfully complete parenting classes and shall submit to the Department or file
                                                                                                                     with Court a certificate of completion.

                                                                                                           18.4.     IT IS ORDERED that C                    S           shall attend, participate in and
                                                                                                                     successfully complete parenting classes and shall submit to the Department or file
                                                                                                                     with Court a certificate of completion.

                                                                                                           18.5.     IT IS ORDERED that J                 T           S           shall attend, participate
                                                                                                                     in and successfully complete parenting classes and shall submit to the Department or
                                                                                                                     file with Court a certificate of completion.




                                                                                                  Temporary Orders
                                                                                                  Page 11                                                                                              ASAP 11
                                                                                                  19.      Drug and Alcohol Assessments and Testing

                                                                                                           19.1.     IT IS ORDERED that D             D              shall appear and shall submit to
                                                                                                                     and cooperate fully in the preparation of the court-ordered drug and alcohol
                                                                                                                     dependency assessment.

                                                                                                           19.2.     IT IS ORDERED that·D                    D               shall submit urine samples, at
                                                                                                                     times to be determined by the Department, for analysis by a drug testing laboratory.
                                                                                                                     The results of such tests will be reported to the Department and tpe Court and will be
                                                                                                                     considered in assessing D                D               'S suitability for permanent
                                                                                                                     placement of the children.

                                                                                                           19.3.     IT IS ORDERED that R                  S         shall appear and shall submit to and
                                                                                                                     cooperate fully in the preparation of the court-ordered drug and alcohol dependency
                                                                                                                     assessment.

                                                                                                           19.4.     IT IS ORDERED that R                 S         shall submit urine samples, at times to
                                                                                                                     be determined by the Department, for analysis by a drug testing laboratory. The
                                                                                                                     results of such tests will be reported to the Department and the Court and will be
                                                                                                                     considered in assessing R            S        'S suitability for permanent placement
                                                                                                                     of the children.                                                                                s::::
                                                                                                                                                                                                                     o
                                                                                                                                                                                                                    +=
                                                                                                                                                                                                                     a=
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 12 of 20




                                                                                                           19.5.     IT IS ORDERED that T              H             shall appear and shall submit to and            .~ Q)
                                                                                                                                                                                                                    'to- en
                                                                                                                     cooperate fully in the preparation of the court-ordered drug and alcohol dependency            ' - c:::J
                                                                                                                     assessment.
                                                                                                                                                                                                                    t:c..
                                                                                                                                                                                                                    Q)
                                                                                                                                                                                                                    u        Q)
                                                                                                                                                                                                                    oL.
                                                                                                           19.6.     IT IS ORDERED that T              H           shall submit urine samples, at times to +-:=J+-
                                                                                                                                                                                                            W1 c:::J
                                                                                                                     be determined by the Department, for analysis by a drug testing laboratory. The         as::::
                                                                                                                     results of such tests will be reported to the Department and the Court and will be "'C.2'l
                                                                                                                                                                                                            Oltl)
                                                                                                                     considered in assessing T        H          'S suitability for permanent placement of 'i:.
                                                                                                                                                                                                           ._ s::
                                                                                                                     the children.                                                                         to
                                                                                                                                                                                                            ~
                                                                                                                                                                                                               '->
                                                                                                                                                                                                               r.
                                                                                                           19.7.     IT IS ORDERED that C              S            shall appear and shall submit to
                                                                                                                     and cooperate fully in the preparation of the court-ordered drug and alcohol
                                                                                                                     dependency assessment.

                                                                                                           19.8.     IT IS ORDERED that C                     S             shall submit urine samples, at
                                                                                                                     times to be determined by the Department, for analysis by a drug testing laboratory.
                                                                                                                     The results of such tests will be reported to the Department and the Court and will be
                                                                                                                     considered in assessing C                  S            'S suitability for permanent
                                                                                                                     placement of the children.

                                                                                                           19.9.     IT IS ORDERED that J              T           S          shall appear and shall
                                                                                                                     submit to and cooperate fully in the preparation of the court-ordered drug and
                                                                                                                     alcohol dependency assessment.

                                                                                                          19.10. IT IS ORDERED that J                  T           S             shall submit urine
                                                                                                                 samples, at times to be determined by the Department, for analysis by a drug testing


                                                                                                  Temporary Orders
                                                                                                  Page 12                                                                                            ASAP 11
                                                                                                                      laboratory. The results of such tests will be reported to the Departm               he
                                                                                                                      Court and will be considered in assessing J             T           S               'S
                                                                                                                      suitability for permanent placement of the children.

                                                                                                  20.       Compliance with Service Plan

                                                                                                            20.1.     D           D                 is ORDERED, pursuant to § 263.106 Texas Family
                                                                                                                      Code, to comply with each requirement set out in the Department's original, or any
                                                                                                                      amended, service plan during the pendency of this suit.

                                                                                                            20.2.     R           S         is ORDERED, pursu~t to § 263.106 Texas Family Code, to
                                                                                                                      c          h each requirement set out in the Department's original, or any amended,
                                                                                                                      service plan during the pendency of this suit.

                                                                                                            20.3.     T        H            is ORDERED, pursuant to § 263.106 Texas Family Code, to
                                                                                                                      comply with each requirement set out in the Department's original, or any amended,
                                                                                                                      service plan during the pendency ofthis suit.

                                                                                                            20.4.     C           S              is ORDERED, pursuant to § 263.106 Texas Family
                                                                                                                      Code, to comply with each requirement set out in the Department's original, or any
                                                                                                                      amended, service plan during the pendency of this suit.
                                                                                                                                                                                                                s::::
                                                                                                                                                                                                                o
                                                                                                            20.5.     J         T             S            is ORDERED, pursuant to § 263.106 Texas 1;-
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 13 of 20




                                                                                                                      Family Code, to comply with each requirement set out in the Department's original, .~-OJ
                                                                                                                      or any amended, service plan during the pendency of this suit.                     ~ ~
                                                                                                                                                                                                               L        Co.
                                                                                                                                                                                                               &\)

                                                                                                            20.6.     The court finds that this order, as supplemented by the service plan to be ~                      ~
                                                                                                                      approved at the Status Hearing under Texas Family Code §263.201, sufficiently +-                  ~
                                                                                                                      defines the rights and duties of the parents of the child pursuant to Texas Family ~              s::
                                                                                                                      Code § 153.602 and satisfies the requirements of a parenting plan. To the extent 11               .~
                                                                                                                      there is evidence demonstrating that the children have been exposed to harmful ~                  c:
                                                                                                                      parental conflict, the court orders that the Department address this issue in the        !i       0
                                                                                                                      Family Plan of Service.                                                           !-J
                                                                                                  21.       Required Information

                                                                                                            21.1.     IT IS ORDERED that each Respondent to this cause provide to the Department and
                                                                                                                      the Court, no later than thirty days from the date of this hearing, the information
                                                                                                                      detailed below.

                                                                                                            21.2.     IT IS ORDERED that each Parent furnish information sufficient to accurately
                                                                                                                      identify that parent's net resources and ability to pay child support along with
                                                                                                                      copies of income tax returns for the past two years, any financial statements, bank
                                                                                                                      statements, and current pay stubs, pursuant to § 154.063, Texas Family Code.

                                                                                                           21.3.      IT IS ORDERED that each Respondent provide the Department and the Court
                                                                                                                      information sufficient to establish the parentage and immigration status of the
                                                                                                                      children, including but not limited to marriage records, birth or death certificates,


                                                                                                   Temporary Orders
                                                                                                   Page 13                                                                                           ASAP 11
                                                                                                                      baptismal records, social security cards, records of lawful permanent residence
                                                                                                                      ("green cards"), naturalization certificates, and any records from the United States
                                                                                                                      Citizenship and Immigration Services, and records of Indian Ancestry or Tribal
                                                                                                                      Membership.

                                                                                                            21.4.     IT IS ORDERED that each Respondent furnish to the Department all
                                                                                                                      information necessary to ensure the Department has an adequate medical history
                                                                                                                      for the children, including but not limited to the immunization records for the
                                                                                                                      children and the names and addresses of all physicians who have treated the
                                                                                                                      children.

                                                                                                            21.5.     IT IS ORDERED that each Respondent provide the Department information
                                                                                                                      regarding the medical history of the parent and parent's ancestors on the medical
                                                                                                                      history report form, pursuant to § 161.2021, Texas Family Code.

                                                                                                            21.6.     IT IS ORDERED that each Respondent to this cause provide to the Department
                                                                                                                      and the Court a current residence address and telephone number at which each
                                                                                                                      can be contacted.

                                                                                                            21.7.     IT IS ORDERED that each Respondent to this cause notify the Department and
                                                                                                                      the Court of any change in his or her residence address or telephone number
                                                                                                                      within five (5) days of a change of address or telephone number.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 14 of 20




                                                                                                            21.8.     IT IS ORDERED that each Respondent provide the Department information
                                                                                                                      regarding the medical history of the parent and parent's ancestors on the medical
                                                                                                                      history report form, pursuant to § 161.2021, Texas Family Code.

                                                                                                  22.       Duty To Provide Information

                                                                                                            22.1.     IT IS ORDERED pursuant to § 153.076(a), Texas Family Code that each
                                                                                                                      conservator of a child has a duty to inform the other conservator of the child in a
                                                                                                                      timely manner of significant information concerning the health, education, and
                                                                                                                      welfare of the child.

                                                                                                            22.2.     IT IS ORDERED pursuant to § 153.076(b), Texas Family Code, that each
                                                                                                                      conservator of the child has the duty to inform the other conservator if the
                                                                                                                      conservator resides with for at least 30 days, marries, or intends to marry a person
                                                                                                                      who the conservator knows:

                                                                                                                      22.2.1. is registered as a sex offender under Chapter 62, Code of Criminal
                                                                                                                              Procedure; or

                                                                                                                      22.2.2. is currently charged with an offense for which on conviction the person
                                                                                                                              would be required to register under that chapter.

                                                                                                           22.3.      The notice required to be made under § 153.076(b), Texas Family Code, must be
                                                                                                                      made as soon as practicable but not later than the 40th day after the date the
                                                                                                                      conservator of the child begins to reside with the person or the 10th day after the


                                                                                                   Temporary Orders
                                                                                                   Page 14                                                                                          ASAP 11
                                                                                                                      date the marriage occurs, as appropriate. The notice must include a description of
                                                                                                                      the offense that is the basis of the 'person's requirement to register as a sex
                                                                                                                      offender or of the offense with which the person is charged.

                                                                                                            22.4.     A CONSERVATOR COMMITS AN OFFENSE IF THE CONSERVATOR
                                                                                                                      FAILS TO PROVIDE NOTICE IN THE MANNER REQUIRED BY
                                                                                                                      SUBSECTIONS (b) AND (c) OF § 153.076, Texas Family Code. AN
                                                                                                                      OFFENSE UNDER THIS SUBSECTION (d) IS A CLASS C
                                                                                                                      MISDEMEANOR

                                                                                                  23.       Notice of Status Hearing

                                                                                                            IT IS ORDERED that this cause i .set for a St~us Hearing, yrsuant to § 263.201
                                                                                                            Texas Family Code, on           I.      ~O '7        at     :              2>
                                                                                                                                                                               o'clock~.m.
                                                                                                            in the East Texas CPS Cluster ourt of '1ontgomery County in Conroe, Texas.

                                                                                                  24.       All said TEMPORARY ORDERS shall continue in force during the pendency of this suit or
                                                                                                            until further order of the C rt.
                                                                                                                      ,)J.
                                                                                                  SIGNED this 2:!- day of                            ,2013.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 15 of 20




                                                                                                                                                                        t, B~rbara Gladde.n Adamick, do hereby
                                                                                                                                                                       ,Certlfydo. pages In Cause # '3-\:)'"1-~~U.l~
                                                                                                                                                                      , as. b.eing a true and correct copy of the   -v
                                                                                                                                                                        Onglnal Record now on file in the District
                                                                                                                                                                        Clerk's Office of Montgomery County, Texas.
                                                                                                                                                                       Witness My Official Seal of Office in Conroe Texas
                                                                                                                                                                       On Th,is the ly.'-Day of C)..J..!;;)b~ ~~
                                                                                                  Stephame Hall                                                        By:       ~-'                                                                                                  D      D
                                                                                                  Alleged Father of the Children D       L   D



                                                                                                  R       S
                                                                                                  Alleged Father of the Child L      S



                                                                                                  T    H
                                                                                                  Alleged Father ofthe Child J       S



                                                                                                  C       S
                                                                                                  Alleged Father of the Child H          S
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 16 of 20




                                                                                                  J                S
                                                                                                  Moth     of the Children




                                                                                                  Temporary Orders
                                                                                                  Page 16                                        ASAP 11
                                                                                                                                               ATTACHMENT A

                                                                                                  25.       Rights and Duties of Temporary Possessory Parents

                                                                                                            25.1.     Each Temporary Possessory Conservator appointed in this Order shall have the
                                                                                                                      following rights:

                                                                                                                      25.1.1. the right to receive infonnation concerning the health, education, and welfare
                                                                                                                              of the children;

                                                                                                                      25.1.2. the right to access to medical, dental, psychological, and educational records
                                                                                                                              of the children;

                                                                                                                      25.1.3. the right to consult with a physician, dentist, or psychologist of the children;

                                                                                                                      25.1.4. the right to consult with school officials concerning the children's welfare
                                                                                                                              and educational status, including school activities;

                                                                                                                      25.1.5. the right, during times of unsupervised possession, to consent for the child to
                                                                                                                              medical, dental, and surgical treatment during an emergency involving
                                                                                                                              immediate danger to the health and safety of the children;

                                                                                                                      25.1.6. the right, during times of possession, to direct the moral and religious
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 17 of 20




                                                                                                                              training of the children;

                                                                                                                      25.1.7. and the right to Visitation will be provided by the department on a monthly
                                                                                                                              basis or by further order of the court ..
                                                                                                                                                                                                                  s::
                                                                                                                                                                                                                  o
                                                                                                            25.2.     Each Temporary Possessory Conservator appointed in this Order shall have the                +-
                                                                                                                      following duties:                                                                           a=
                                                                                                                                                                                                                  .~ ~
                                                                                                                                                                                                                  '+- en
                                                                                                                                                                                                                  .- a
                                                                                                                      25.2.1. the duty, during periods of possession of the children which are not                tc...
                                                                                                                                                                                                                  c»    ~
                                                                                                                              supervised by the Department or its designee, of care, control, protection,         u     r...
                                                                                                                              and reasonable discipline of the children;                                          0::1
                                                                                                                                                                                                                  +-+-
                                                                                                                                                                                                                  ..,0
                                                                                                                                                                                                              as::
                                                                                                                      25.2.2. the duty to support the children, including providing the children with "C.~
                                                                                                                                                                                                              alV)
                                                                                                                              clothing, food, and shelter during periods of possession of the children which ~s::
                                                                                                                              are not supervised by the Department or its designee;                          +=0
                                                                                                                                                                                                             L.
                                                                                                                                                                                                                  ~

                                                                                                                      25.2.3. and the duty to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ..'->




                                                                                                  26.      Possession of and Access to the children

                                                                                                           IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order
                                                                                                           may have supervised visitation with the children, under the tenns and conditions agreed
                                                                                                           to in advance by the parties, subject to 48 hours notification to the Department by the


                                                                                                   Temporary Orders
                                                                                                   Page 1                                                                                               ASAP 11
                                                                                                            Temporary Possessory Conservator of intent to exercise the visitation. The Department or
                                                                                                            its designee shall supervise the visitation.

                                                                                                            IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order
                                                                                                            shall have visitation with the children as follows:

                                                                                                  27.       Possession of and Access to the children

                                                                                                            IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order
                                                                                                            may have supervised visitation with the children, under the tenns and conditions agreed
                                                                                                            to in advance by the parties, subject to 48 hours notification to the Department by the
                                                                                                            Temporary Possessory Conservator of intent to exercise the visitation. The Department or
                                                                                                            its designee shall supervise the visitation.

                                                                                                            IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order
                                                                                                            shall have visitation with the children as follows:

                                                                                                  28.       Possession of and Access to the children

                                                                                                            IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order
                                                                                                            may have supervised visitation with the children, under the tenns and conditions agreed
                                                                                                            to in advance by the parties, subject to 48 hours notification to the Department by the
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 18 of 20




                                                                                                            Temporary Possessory Conservator of intent to exercise the visitation. The Department or
                                                                                                            its designee shall supervise the visitation.

                                                                                                            IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order
                                                                                                            shall have visitation with the children as follows:
                                                                                                                                                                                                         s::
                                                                                                                                                                                                         o
                                                                                                  29.       Possession of and Access to the children                                                    +=
                                                                                                                                                                                                         ~­
                                                                                                                                                                                                         y-
                                                                                                                                                                                                        ._      a)
                                                                                                            IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order            ~ ~
                                                                                                            may have supervised visitation with the children, under the tenns and conditions agreed     ~ c..
                                                                                                            to in advance by the parties, subject to 48 hours notification to the Department by the     U ~
                                                                                                            Temporary Possessory Conservator of intent to exercise the visitation. The Department or    ~ ~
                                                                                                            its designee shall supervise the visitation.                                                ~ g
                                                                                                                                                                                                        -o.s:-
                                                                                                            IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order            ~. ~
                                                                                                            shall have visitation with the children as follows:                                         taJ
                                                                                                                                                                                                                0
                                                                                                                                                                                                        \...)
                                                                                                                                                                                                        II
                                                                                                  30.       Possession of and Access to the children

                                                                                                           IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order
                                                                                                           may have supervised visitation with the children, under the tenns and conditions agreed
                                                                                                           to in advance by the parties, subject to 48 hours notification to the Department by the
                                                                                                           Temporary Possessory Conservator of intent to exercise the visitation. The Department or
                                                                                                           its designee shall supervise the visitation.




                                                                                                   Temporary Orders
                                                                                                   Page 2                                                                                     ASAP 11
                                                                                                           IT IS ORDERED that each Temporary Possessory Conservator appointed in this Order
                                                                                                           shall have visitation with the children as follows:
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 19 of 20




                                                                                                  Temporary Orders
                                                                                                  Page 3                                                                             ASAP 11
                                                                                                                                           ATTACHMENT B

                                                                                                                                              Child Support

                                                                                                  31.      Place and Manner of Payment

                                                                                                           IT IS FURTHER ORDERED that all child support payments are to be made through
                                                                                                           the Office of the Attorney General, Texas Child Support State Distribution Unit, P.O.
                                                                                                           Box 659791, San Antonio, Texas 78265-9791 and then remitted by that agency to the
                                                                                                           Department of Family and Protective Services for the support of the children.

                                                                                                  32.      Order to Employer Entered

                                                                                                            32.1.    On this date an "Employer's Order "to Withhold from Earnings for Child Support"
                                                                                                                     was entered by the Court. However, each parent obligated and ordered to support a
                                                                                                                     child, subject of this suit, is responsible for and is ORDERED to make payment of
                                                                                                                     all child support until an employer complies with the "Employer's Order," or if an
                                                                                                                     employer fails to comply with that order at any time.

                                                                                                            32.2.    The Court ORDERS the Clerk of the Court, upon request, to cause a certified copy
                                                                                                                     of the Employer's Order to Withhold Earnings for Child Support, with a copy of
                                                                                                                     Chapter 158, Texas Family Code attached, to be delivered to the Respondents'
                                                                                                                     employer(s) whether current or subsequent. The Court ORDERS the Respondents
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475375 - Page 20 of 20




                                                                                                                     to provide any subsequent employer(s) with a copy of the Employer's Order to
                                                                                                                     Withhold Earnings for Child Support filed herein.




                                                                                                  Temporary Orders
                                                                                                  Page 1                                                                                        ASAP 11
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 18, 2015


     Certified Document Number:        59475375 Total Pages: 20




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                    Tab 3
Supplemental Order to Appear and Warnings
  (signed July 30, 2013 – image #59475376)
                                                                                                        IN THE INTEREST OF

                                                                                                        D
                                                                                                        L
                                                                                                                L
                                                                                                                    S
                                                                                                                        D
                                                                                                                                        S
                                                                                                                                              20
                                                                                                         & H                S                                 §   OF
                                                                                                        MINOR CHILD(REN)                                      §   MONTGOMERY COUNTY, TEXAS

                                                                                                                                 SUPPLEMENTAL ORDER TO APPEAR AND WARNINGS

                                                                                                                 IT IS ORDERED that the following parties and attorneys be present at all future hearings as
                                                                                                        listed in the Future Hearings Schedule below:

                                                                                                        Respondent Mother:                                                       ~'J'13th
                                                                                                        Respondent Mother's Attorney:
                                                                                                        Respondent Father:
                                                                                                        Respondent Father's Attorney:
                                                                                                        Respondent Father:                      R         S
                                                                                                                                                T     H
                                                                                                                                                C         S
                                                                                                        Respondent Father's Attorney:
                                                                                                        Attorney Ad Litem:                      S             H

                                                                                                        FUTURE HEARINGS SCHEDULE:
      For Official Governmental Use Only - Do Not Disseminate to the Public: 59475376 - Page 1 of 1




                                                                                                        Status Hearing:                                                 at 8:30 am
                                                                                                        Initial Permanency Hearing:                                     at 8:30 am
                                                                                                        Permanency Hearing:                                             at 8:30 am
                                                                                                        Final Trial:                                                    at 1:30 pm
                                                                                                                                                                                                      Deputy
                                                                                                                                                     WARNINGS:
                                                                                                        If you fail to appear at one of the above hearings, the subsequent hearing dates are subject
                                                                                                        to change.
                                                                                                        Failure to attend future hearings without good cause shown may result in a finding that the
                                                                                                        parents have waived legal rights and are deemed to have admitted the allegations in the
                                                                                                        Department's petition.                                                                                 CJ
                                                                                                                                                                                                               LU
                                                                                                        Failure to participate in the Family Plan of Service may result in termination of parental             Z
                                                                                                        rights or establishment of permanent conservatorship with someone other than the parent.
                                                                                                                                                                                                               Z
                                                                                                        Failure to attend future hearings may result in the termination of parental rights.                    ~
                                                                                                        If you fail to appear at one of the above hearings, the subsequent hearing dates are subject
                                                                                                        to change. ' .-
                                                                                                                                                                                                               u
                                                                                                                                                                                                               U)
                      I, Barbara:                                                                      Gla8~1imQ~'                      36          ,2013
                      Certify-L pages in Cause-il t~~~ y
                      as being' a true and correct copy th                                                                      it
                      Original Record now on file in the District
                      Clerk's Office of Montgomery County, Texas.
                   Witness My Offid~1 Seal of Office in· Co~roe: Texas
                   On This the ~ay of Wc~ J,¢o\3

                 By:                                                                                  ~~DeputY
..........
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 18, 2015


     Certified Document Number:        59475376 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                     Tab 4
             Status Hearing Order
(signed September 11, 2013 – image #59475405)
                                                                                                                                             20130577sJ
                                                                                                                                                CAUSE NO. 13·07·07616 CV

                                                                                                IN THE INTEREST OF                                               §
                                                                                                                                                                 §
                                                                                                D                 L                                      ._:u   _~,
                                                                                                L                  S                              ti ~ :Ii :Jji
                                                                                                J                  S                             pf,~~T3~?!~ §
                                                                                                H                           S                    OCT 1 B 2013~
                                                                                                                                       Time:,_........_,....
                                                                                                CHILDREN                                          Rarrrreou;rty;'f8i;§;--- MONTGOMERY COUNTY, TEXAS
                                                                                                                                      By.______~~~----_
                                                                                                                                                STAT't1~ARING ORDER

                                                                                                On September 11, 2013, a Status Hearing was held pursuant to Subchapter C, Chapter 263,
                                                                                                Texas Family Code,

                                                                                                1.        Appearances

                                                                                                          1.1.          The Department of Family and Protective Services ("the Department") appeared
                                                                                                                        through SHAUNTA HOLMES, caseworker, and by attorney, JOHN_
                                                                                                                        LOCKWOOD/SARAH ST ALLBERG/DEBBIE GARCIA and announced
                                                                                                                        ready.                                                                       ~
                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                        c:J-
                                                                                                          1.2.          Respondent Alleged Father D                   D              , father of D                      .~-~
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475405 - Page 1 of 7




                                                                                                                        L        D                                                                                      ~ g'
                                                                                                                        o       appeared in person and announced ready.                                                 ~ ~
                                                                                                                                                                                                                        u
                                                                                                                        o       appeared through attorney of record                                     and             0       5
                                                                                                                                annolmced ready.                                                                        -: ~
                                                                                                                        o       appeared in person and through attorney of record                                        c:J    §,
                                                                                                                                _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.                                            ~ .V)
                                                                                                                        o       waived issuance and service of citation by waiver duly filed.                           ~       g
                                                                                                                        o       agreed to the terms of this order as evidenced by signature below.                          ~
                                                                                                                        o       although duly and properly notified, did not appear and wholly made default.             !->
                                                                                                                        o       was not notified, and did not appear.

                                                                                                          1.3.          Respondent Alleged _ Father R                S       , father of L
                                                                                                                        S
                                                                                                                        o appeared in person and announced ready.                                                           c
                                                                                                                        o appeared through attorney of record                                     and                    UJ
                                                                                                                           announced ready.
                                                                                                                        o appeared in person and through attorney of record                                                 Z
                                                                                                                           _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.                                                  Z
                                                                                                                        o waived issuance and service of citation by waiver duly filed.                                  ~
                                                                                                                        o agreed to the terms of this order as evidenced by signature below.
                                                                                                                        o although duly and properly notified, did not appear and wholly made default.                   uV')
                                                                                                                        o was not notified, and did not appear.


                                                                                                 Status Hearing Order                                                                             13.()7-()7616 CV 13
                                                                                                 Page 1                                                                                                    ASAP 2013
                                                                                                ,.
                                                           "


                                                                                                               1.4.         Respondent Alleged Father T               H           , father of J
                                                                                                                            S
                                                                                                                            o   appeared in person and announced ready.
                                                                                                                            o   appeared through attorney of record                                     and
                                                                                                                                announced ready.
                                                                                                                            o   appeared in person and through attorney of record
                                                                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                            o   waived issuance and service of citation by waiver duly filed.
                                                                                                                            o   agreed to the tenns of this order as evidenced by signature below.
                                                                                                                            o   although duly and properly notified, did not appear and wholly made default.
                                                                                                                            o   was not notified, and did not appear.

                                                                                                               1.5.         R            Alleged Father C             S            , father of H
                                                                                                                            S
                                                                                                                            o   appeared in person and announced ready.
                                                                                                                            o   appeared through attorney of record                                     and
                                                                                                                                announc;ed ready.
                                                                                                                            o   appeared in person and through attorney of record
                                                                                                                                _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                            o   waived issuance and service of citation by waiver duly filed.
                                                                                                                            o   agreed to the tenns of this order as evidenced by signature below.
                                                                                                                            o   although duly and properly notified, did not appear and wholly made default.
                                                                                                                            o   was not notified, and did not appear.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475405 - Page 2 of 7




                                                                                                                                                                                                                         s::
                                                                                                                                                                                                                          o
                                                                                                              1.6.     Respondent Mother J             T            S                                                    +=
                                                                                                                            o
                                                                                                                          appeared in person and announced ready.)t1>frrl1 '1), I;:,a.,t't/                               c:J~
                                                                                                                                                                                                                         __
                                                                                                                                                                                                                          c.J~Co\)


                                                                                                                            o
                                                                                                                          appeared through attorney of record WILLIAIVI HAlUUSON and announced                           ~ ~
                                                                                                                         ,ready.                                               ADf}{J1 D j         ETe-(et/- .           L      c..
                                                                                                                          ~~peared in person and through attorney of record WILLIAM IIkRRISON
                                                                                                                      f'rrr'                                                                                             ~ ~
                                                                                                                      ~d announced ready.                                                                                  ~
                                                                                                                                                                                                                         .:;?
                                                                                                                         owaived issuance and service of citation by waiver duly filed.                                  ~ g
                                                                                                                         oagreed to the terms of this order as evidenced by signature below.                             ~  .~
                                                                                                                                                                                                                         (\)V)
                                                                                                                         oalthough duly and properly notified, did not appear and wholly made default.                   ~      c:
                                                                                                                       o was not notified, and did not appear.                                                           t:
                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                0

                                                                                                                                                                                               u
                                                                                                              1.7.          STEPHANIE HALL, appointed by the Court as Attorney Ad Litem of the ..


                                                                                                                        f
                                                                                                                            c ildren the subject of this suit,
                                                                                                                                appeared and announced ready.
                                                                                                                                agreed to the tenns of this order as evidenced by signature below.
                                                                                                                            o   although duly and properly notified, did not appear.

                                                                                                              1.8.           CASAIMONTGOMERY COUNTY, appointed by the Court as Guardian Ad
                                                                                                                            ,Li!Yrli of the children the subject of this suit,
                                                                                                                            ~ appeared and announced ready.
                                                                                                                             o agreed to the tenns of this order as evidenced by signature below.
                                                                                                                             o although duly and properly notified. did not appear.


                                                                                                     Status Hearing Order                                                                            13-07-07616 CV 13
                                                                                                     Page 2                                                                                                 ASAP 2013
                                                                                                ..,




                                                                                                                1.9.         Also Appearing_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                      2.        Findings

                                                                                                                2.1.         The Court, having reviewed the pleadings, and considered all evidence and
                                                                                                                             infonnation required by law, including all service plans and court reports filed by the
                                                                                                                             Department, finds that all necessary prerequisites of the law have been satisfied, and
                                                                                                                             that this Court has jurisdiction over this cause.

                                                                                                                2.2.         The Court finds that all parties entitled to citation and notice have been served,
                                                                                                                             except as specifically set out below.

                                                                                                                2.3.         The Court finds that D              D            , although entitled to notice of
                                                                                                                             this hearing, was not served. The Court finds that the Department has exercised
                                                                                                                             due diligence to locate this respondent.

                                                                                                               2.4.          The Court finds that R               S    , although entitled to notice of this
                                                                                                                             hearing, was not served. The Court finds that the Department has exercised due
                                                                                                                             diligence to locate this respondent.

                                                                                                               2.5.          The Court finds that T           H       , although entitled to notice of this
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475405 - Page 3 of 7




                                                                                                                             hearing, was not served. The Court finds that the Department has exercised due s::
                                                                                                                                                                                                            o
                                                                                                                             diligence to locate this respondent.                                           +:
                                                                                                                                                                                                                             ~=
                                                                                                                                                                                                                            o~ Co\)
                                                                                                               2.6.          The Court finds that C             S         , although entitled to notice of this             ~
                                                                                                                                                                                                                            0-
                                                                                                                                                                                                                                   01
                                                                                                                                                                                                                                   ~

                                                                                                                             hearing, was not served. The Court finds that the Department has exercised due                 "tc..
                                                                                                                                                                                                                            Co\)   1.\)'
                                                                                                                             diligence to locate this respondent.                                                           U   E..
                                                                                                                                                                                                                            O::::J
                                                                                                                                                                                                              +-+-
                                                                                                               2.7.          The Court finds that J              T            S        , although entitled to .,   c::s
                                                                                                                                                                                                               ~ s::
                                                                                                                             notice of this hearing, was not served. The Court finds that the Department has ~o~
                                                                                                                                                                                                               Co\)VJ
                                                                                                                             exercised due diligence to locate this respondent.                               't:.s::
                                                                                                                                                                                                                            +-
                                                                                                                                                                                                                            L.
                                                                                                                                                                                                                                   0
                                                                                                               2.8.          The Court, having reviewed the report filed under § 263.007, finds that the ~
                                                                                                                             Department's efforts havelhave not been sufficient to identify, locate, and •
                                                                                                                             provide infonnation to each adult described in § 262.1095(a).

                                                                                                               2.9.          If the Court finds that efforts have not been sufficient, then IT IS ORDERED
                                                                                                                             that the Department make further efforts to identify, locate, and provide
                                                                                                                             infonnation to each adult described in § 262.1095(a).

                                                                                                               2.10.         The Court, having reviewed the service plans filed by the Department, finds,
                                                                                                                             except as specifically noted below, that the service plans are reasonable, accurate,
                                                                                                                             and in compliance with the previous orders of the Court.

                                                                                                               2.11.         The Court finds the plans are reasonably tailored to address any specific issues
                                                                                                                             identified by the Department.

                                                                                                      Status Hearing Order                                                                             13·07-()7616 CV 13
                                                                                                      Page 3                                                                                                   ASAP 2013
                                                                                                          2.12.        The Court finds that the children's parents and a representative of the Department
                                                                                                                       haslhas not signed the plans.

                                                                                                          2.13.        The Court finds that D              D            ~t reviewed the service
                                                                                                                       plans.

                                                                                                         2.14.         The Court finds that D              D            h~ signed the plan..
                                                                                                         2.15.         The Court finds that R          S        ~eviewed the service plans.
                                                                                                         2.16.         The Court finds that R          S       T.JttlS@t signed the plan.

                                                                                                         2.17.         The Court fmds that T      H            lnls""~eviewed the service plans.
                                                                                                         2.18.         The Court finds that T      H            ~ signed the plan.
                                                                                                         2.19.         The Court finds that C              S            ~ reviewed the service
                                                                                                                       plans.

                                                                                                         2.20.         The Court finds that C              S           ~ signed the plan.

                                                                                                         2.21.         The Court fmds that J           T           S           8S.llot      reviewed the
                                                                                                                       service plans.

                                                                                                                                                                    S            as..n.ot signed the
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475405 - Page 4 of 7




                                                                                                         2.22.         The Court finds that J              T
                                                                                                                       plan.

                                                                                                         2.23.         The Court finds that Respondent Father, D           D                 , has/has
                                                                                                                       not completed the Child Placement Resources Form and filed it with the Court as
                                                                                                                       required under § 261.307, Texas Family Code. If the                  previously
                                                                                                                       been submitted, IT IS ORDERED that D              D                  submit the
                                                                                                                       Child Placement Resources Form to the Department.

                                                                                                         2.24.         The Court finds that Respondent Father, R            S       , bas/has not
                                                                                                                       completed the Child Placement Resources Form and filed it with the Court as
                                                                                                                       required under § 261.307, Texas Family C       the       has not previously
                                                                                                                       been submitted, IT IS ORDERED that R             S        submit the Child
                                                                                                                       Placement Resources Form to the Department.

                                                                                                         2.25.         The Court finds that Respondent Father, T         H          , bas/has not
                                                                                                                       completed the Child Placement Resources Form and filed it with the Court as
                                                                                                                       required under § 261.307, Texas Family Code. If the form has not previously
                                                                                                                       been submitted, IT IS ORDERED that T          H           submit the Child
                                                                                                                       Placement Resources Form to the Department.

                                                                                                         2.26.         The Court finds that Respondent Father, C         S           , bas/has not
                                                                                                                       completed the Child Placement Resources Form and filed it with the Court as
                                                                                                                       required under § 261.307, Texas Family Code. If the form has not previously


                                                                                                Status Hearing Order                                                                        13"()7"()7616 CV 13
                                                                                                Page 4                                                                                               ASAP 2013
                                                                                                ""'




                                                                                                                              been submitted, IT IS ORDERED that C                             S                 submit the
                                                                                                                              Child Placement Resources Form to the Department.

                                                                                                                2.27.         The Court finds that Respondent Mother, J            T            S          ,
                                                                                                                              haslhas not completed the Child Placement Resources Form and filed it with the
                                                                                                                              Court as required under § 261.307, Texas Family Code. If the form has not
                                                                                                                              p          been submitted, IT IS ORDERED that J                   T
                                                                                                                              S          submit the Child Placement Resources Form to the Department.

                                                                                                                2.28.         The Court has reviewed the summary of the medical care provided to the subject
                                                                                                                              children under § 266.007, Texas Family Code.

                                                                                                                2.29.         The Court has also reviewed the Visitation Plan provided by the Department
                                                                                                                              pursuant to § 263.109, Texas Family Code

                                                                                                      3.        Visitation Plan: D                         D

                                                                                                                3.1.          T          fin                     ion between D             D                     and
                                                                                                                              D            D                      must be supervised to protect the health and safety
                                                                                                                              of D             D

                                                                                                      4.        Visitation Plan: R                     S
                                                                                                                                                                                                                                      s::
                                                                                                                4.1.          The Court finds that visitation between L         S          and R                                      o
                                                                                                                                                                                                                                     :t=
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475405 - Page 5 of 7




                                                                                                                              S       must be supervised to protect the health and safety of L                                         c:::s-
                                                                                                                                                                                                                                      U-
                                                                                                                                                                                                                                     --       Q)
                                                                                                                              S        .                                                                                             '+- 01
                                                                                                                                                                                                                                     .- 0
                                                                                                                                                                                                                                      t:c..
                                                                                                                                                                                                                                       Co\)   Q)
                                                                                                      5.        Visitation Plan: T                 H                                                                                  Us:..
                                                                                                                                                                                                                                      o :::J
                                                                                                                                                                                                                                     +-+-
                                                                                                                5.1.          The Court finds that visitation between J              S            and T                               .,,0
                                                                                                                                                                                                                                      o s:::
                                                                                                                              H          must be supervised to protect the health and safety of J                                    -o.~
                                                                                                                                                                                                                                      Co\)~
                                                                                                                              S        .
                                                                                                                                                                                                                                     it:.s:::
                                                                                                                                                                                                                                     +=0
                                                                                                                                                                                                                                     "-
                                                                                                      6.        Visitation Plan: C                         S                                                                          Co\)

                                                                                                                                                                                                                                     ..U
                                                                                                                6.1.          The Court f                      visitation between H                  S             and
                                                                                                                              C         S                       must be supervised to protect the health and safety of
                                                                                                                              H                S                .

                                                                                                      7.        Visitation Plan: J                     T             S

                                                                                                                7.1.          The Court finds                  ation between D             L        D
                                                                                                                              L             S                  , J             S                   AND H
                                                                                                                              S          and J                  T           S                              se
                                                                                                                              th        an                     D           L   D
                                                                                                                              S        , J                     S          AND H                     S             .




                                                                                                       Status Hearing Order                                                                                     13"()7-07616 CV 13
                                                                                                       Page 5                                                                                                           ASAP 2013
                                                                                                8.        Orders

                                                                                                          8.1.          IT IS ORDERED that, except as specifically modified by this order or any
                                                                                                                        subsequent order, the plan of service for the parents, filed with the Court on
                                                                                                                        _ _ _ _ _ _ _ _ _ _ or attached to this order and incorporated herein by
                                                                                                                        reference as if the same were copied verbatim in this order, is APPROVED and
                                                                                                                        made an ORDER of this Court.

                                                                                                          8.2.          IT IS ORDERED that the plan of service issued by this Court shall continue in
                                                                                                                        full force and effect subject to the following modifications:




                                                                                                          8.3.          The Court advises the parents that progress under the service plan will be reviewed
                                                                                                                        at all subsequent hearings, including a review of whether the parties have acquired
                                                                                                                        or learned any specific skills or knowledge stated in the service plan.

                                                                                                          8.4.          IT IS ORDERED that, in addition to the rights and duties listed in § 153.371,
                                                                                                                        Texas Family Code, the Department is authorized to consent to medical care for
                                                                                                                        the subject children, pursuant to § 266.004, Texas Family Code.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475405 - Page 6 of 7




                                                                                                          8.5.          IT IS ORDERED that all previous orders issued by this Court shall continue in
                                                                                                                        full force and effect subject to the following modifications:




                                                                                                9.        Notice of Permanency Hearing

                                                                                                          IT IS ORDERED that the initial Permanency Hearing in this cause is hereby set for
                                                                                                          December 10, 2013 at 8:30 a.m., in the East Texas CPs Cluster Court of
                                                                                                          Montgomery County, Texas.

                                                                                                ~IGNFD        this       . tfa;bf l --/ 5
                                                                                                 , ffarbara. 'GlaCfCJeifA(famick . do hereby
                                                                                                                                                       ,2013.
                                                                                                Certifyl pages in Cause # \3-li)-\'r\la..~Le.-c:...v
                                                                                                as. b.eing a true and correct copy of the
                                                                                                Ongmal Record now on file in the District
                                                                                                Clerk's Office of Montgomery County, Texas.
                                                                                                Witness My Official Seal of Office in Conroe, Texas
                                                                                                On This the ~ay of C);4 ~-r 2.0 \3
                                                                                                                   .            .        )
                                                                                                By:      ~n~                        ,Deputy
                                                                                                 Status Hearing Order                                                                          13·07-07616 CV 13
                                                                                                 Page 6                                                                                               ASAP 2013
                                                                                                APPROVED AS TO FORM:



                                                                                                                          tallberglDebbie Garcia
                                                                                                Attorney for Petitioner, Department of Family and Protective Services
                                                                                                 207 W. Phillips, First Floorffexas Department of Family and Protective Services
                                                                                                Conroe, TX 77301
                                                                                                phone: (936) 539-7828
                                                                                                fax: (936) 760-6920

                                                                                                SI'hi·                  44
                                                                                                =~
                                                                                                 ASA/Montgomery County
                                                                                                Guardian Ad Litem for the Children


                                                                                                D      D
                                                                                                Alleged Father of the Children D      L       D
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475405 - Page 7 of 7




                                                                                                R       S
                                                                                                Alleged Father of the Child L        S


                                                                                                T    H
                                                                                                Alleged Father of the Child J        S


                                                                                                C       S
                                                                                                Alleged Father of the Child H            S




                                                                                                Attorney for the Mother J       T         S




                                                                                                 Status Hearing Order                                                              13-07·07616 CV 13
                                                                                                 Page 7                                                                                   ASAP 2013
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 18, 2015


     Certified Document Number:        59475405 Total Pages: 7




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                   Tab 5
       Order on Motion to Transfer
(signed October 7, 2013 – image #59475363)
                                                                                                ."   .
                                                                                                     '




                                                                                                         IN THE INTEREST OF

                                                                                                         D            L
                                                                                                         L             S
                                                                                                         J             S
                                                                                                         H                     S

                                                                                                         CHILDREN

                                                                                                                                           ORDER ON MOTION TO TRANSFER

                                                                                                                 On this date, the Court finds that the Motion       10   Transfer filed by The Texas Department

                                                                                                         of Family & Protective Services should be granted.

                                                                                                                 IT IS THEREFORE ORDERED that Cause No. 13-07-07616 CV, In the Interest of

                                                                                                         D       L    D                        L       S       ,J              S           and H           S      ; in

                                                                                                         the 418th Judicial District Court of Montgomery County, Texas is transferred to Harris County.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475363 - Page 1 of 3




                                                                                                         The   Montgo~ery          County, District Clerk is ORDERED to transfer the file, along with a copy of

                                                                                                         all pleadings, orders, and other documents filed.             The District Clerk of Harris County is

                                                                                                         ORDERED to docket the case along with the documents fileJ%Montgomery County, Trr:as ..
                                                                                                                                      /0- 7~/3                                            lf1"::)0~~ o.-k...\,                    .
                                                                                                         SIGNED on the
                                                                                                                           -
                                                                                                                                      day of
                                                                                                                                                                           ,
                                                                                                                                                                               2013
                                                                                                                                                                                      .
                                                                                                                                                                                          "At.,vrtr
                                                                                                                                                                                          ~
                                                                                                                                                                                                    - O~rc9   M.. '-t...k.(Y\S
                                                                                                                                                                                                        d,l~V\n.~~4 _
                                                                                                                                                                                                                                 ax-e.


                                                                                                         AGREED:
                                                                                                                                                             ~~~
                                                                                                                                                           partment of Family & Protective Services




                                                                                                                     11, AAL for the children
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475363 - Page 2 of 3




                                                                                                I, Barbara Gladden Adamick, do hereby
                                                                                                Certify...L                                                                          13~07-07616-CV                Filed on 07-18-13
                                                               I        REST O
                                                               C         AND S          ~                                    D
                                                               CH!LDREM        ~ if 1t~ 'P
                                                                                                           . t:',~~1 (d p;ln~8'
                                                                                                             D'fi~rtGt Cis,,,

                                                                                                             ~~, ~~ $~13          2013 0 5778J                                             '313th
                                                                                                   Timg:   ~b~~t1.=rr-k':"i"--
                                                                                                DAT~y                             ORDERS OF THE COURT
For Official Governmental Use Only - Do Not Disseminate to the Public: 59475363 - Page 3 of 3




                                                                                                                                             .. _~a Gladden A                              h       '\L~
                                                                                                                                            ert '. - L pages in Cause # J3~o'" O]l.,\(.,.     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 18, 2015


     Certified Document Number:        59475363 Total Pages: 3




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                   Tab 6
         Permanency Hearing Order
(signed December 10, 2013 – image #59008416)
                                                                                                ..
                                                                                                                                                o ORIGINAL
                                                                                                                                          CAUSE NO. 2013-0S778J
                                                                                                                                     (TRANSFERRED FROM 308 COURT)

                                                                                                     IN THE INTEREST OF                                               IN THE DISTRICT COURT OF

                                                                                                     D                  L       D
                                                                                                     L                  S
                                                                                                                                                                          HARRIS COUNTY, TEXAS
                                                                                                     J                  S
                                                                                                     H                      S

                                                                                                     CHILDREN                                              313TH JUDICIAL JUVENILE DISTRICT

                                                                                                                                      PERMANENCY HEARING ORDER

                                                                                                     On December 10,2013, a permanency hearing was held pursuant to Subchapter D, Chapter 263,
                                                                                                     Texas Family Code, for review of the conservatorship appointment and- the placement of the
                                                                                                     children.

                                                                                                     1.        Appearanc~s
For Official Governmental Use Only - Do Not Disseminate to the Public: 59008416 - Page 1 of 6




                                                                                                               1.1.       The Department of Family and Protective Services ("the Department") appeared
                                                                                                                          through, caseworker, and by attorney and announced ready.

                                                                                                               1.2.    Respondent ALLEGED FATHER D                     D
                                                                                                                       o appeared in person and announced ready.
                                                                                                                       o appeared through attorney of record                                       and
                                                                                                                          announced ready.
                                                                                                                       o appeared In person and                    through    attorney      of  record
                                                                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                       o waived issuance and service of citation by waiver duly filed.
                                                                                                                       o agreed to the tenns of this order as evidenced by signature below.
                                                                                                                       ~ although duly and properly notified, did not appear and wholly made default.
                                                                                                                       o was not notified, and did not appear.
                                                                                                               1.3.       Respondent ALLEGED FATHER T                H
                                                                                                                          o appeared in person and announced ready.
                                                                                                                          o appeared through attorney of record                                     and
                                                                                                                             announced ready.
                                                                                                                          o appeared 111 person and through attorney of record
                                                                                                                             _ _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                          o waived issuance and service of citation by waiver duly filed.
                                                                                                                          o agreed to the terms of this order as evidenced by signature below.
                                                                                                                         lSalthough duly and properly notified, did not appear and wholly made default.
                                                                                                                        ./(] was not notitied, and did not appear.


                                                                                                      P~rmanency   1learing Order                                                          2013-05778J /313th
                                                                                                      Page 2                                                                         November 4,2013 (ginad)
                                                                                                .

                                                                                                             1.4. Respondent ALLEGED FATHER R                     S
                                                                                                                  o appeared in person and announced ready.
                                                                                                                  o appeared through attorney of record _ _ _ _ _ _ _ _ _ _ _ _ _ and
                                                                                                                     announced ready.
                                                                                                                       o
                                                                                                                     appeared      m      person      and      through    attorney      of record
                                                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                  o waived issuance and service of citation by waiver duly filed.
                                                                                                                       o
                                                                                                                     agreed to the terms of this order as evidenced by signature below.
                                                                                                                ~lthough duly and properly notified, did not appear and wholly made default.
                                                                                                                       o
                                                                                                                     was not notified, and did not appear.

                                                                                                             1.5.   Respondent ALLEGED FATHER C                     S
                                                                                                                       o
                                                                                                                       appeared in person and announced ready.
                                                                                                                       o
                                                                                                                       appeared through attorney of record _ _ _ _ _ _ _ _ _ _ _ _ _ and
                                                                                                                       announced ready.
                                                                                                                       o
                                                                                                                       appeared      m      person      and     through     attorney      of record
                                                                                                                                                             and announced ready.
                                                                                                                       o -----------------
                                                                                                                       waived issuance and service of citation by waiver duly filed.
                                                                                                                       o
                                                                                                                       agreed to the terms of this order as evidenced by signature below.
                                                                                                                   ~ although duly and properly notified, did not appear and wholly made default.
                                                                                                                    o was not notified, and did not appear.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59008416 - Page 2 of 6




                                                                                                             1.6.  Respondent MOTHER J                T           S
                                                                                                                   o appeared in person and announced ready.
                                                                                                                   o appeared through attorney of record ________________ and
                                                                                                                      announced ready.
                                                                                                                   o appeared m person and through attorney of record
                                                                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ and announced ready.
                                                                                                                      o
                                                                                                                      waived issuance and service of citation by waiver duly filed.
                                                                                                                      o
                                                                                                                      agreed to the terms of this order as evidenced by signature below.
                                                                                                                ~although duly and properly notified, did not appear and wholly made default. .
                                                                                                                      o
                                                                                                                      was not notified, and did not appear.

                                                                                                             1.7.     Also Appearing --'                                                                                                                  necessity and appropriateness of the placement of each child, the extent of
                                                                                                                  compliance with the case plan, the extent of progress which has been made
                                                                                                                  toward alleviating or mitigating the causes necessitating placement in foster care,
                                                                                                                  and to project a likely date by which the children may be returned to and safely
                                                                                                                  maintained in the home or placed for adoption or in a permanent managing
                                                                                                                  conservatorship, as applicable. The Court tinds that the Department has made
                                                                                                                  reasonable efforts, as identified in its service plans and/or Permanency Progress
                                                                                                                  Reports, to finalize the permanency plan that is in effect for each child.

                                                                                                        2.3.      The Court finds that all persons entitled to notice under § 263.301, Texas Family
                                                                                                                  Code, have been notified, except as specifically set out below.

                                                                                                        2.4.      The Court finds that D                D              , entitled to notice under
                                                                                                                  § 263.301, and Chapter 102, Texas Family Code, has not been served in this
                                                                                                                  cause, and therefore has not been notified. The Court has reviewed the
                                                                                                                  Department's efforts in attempting to locate said person and in requesting service
                                                                                                                  of citation.

                                                                                                        2.5.      The Court finds that T        H           , entitled to notice under § 263.301, and
                                                                                                                  Chapter 102, Texas Family Code, has not been served in this cause, and therefore
                                                                                                                  has not been notified. The Court has reviewed the Department's efforts in
                                                                                                                  attempting to locate said person and in requesting service of citation.
For Official Governmental Use Only - Do Not Disseminate to the Public: 59008416 - Page 3 of 6




                                                                                                        2.6.      The Court finds that R            S       , entitled to notice under § 263.301, and
                                                                                                                  Chapter 102, Texas Fanlily Code, has not been served in this cause, and therefore
                                                                                                                  has not been notified. The Court has reviewed the Department's efforts in
                                                                                                                  attempting to locate said person and in requesting service of citation.

                                                                                                        2.7.     The Court finds that C                  S           , entitled to notice under
                                                                                                                 § 263.301, and Chapter 102, Texas Fanlily Code, has not been served in this
                                                                                                                 cause, and therefore has not been notified. The Court has reviewed the
                                                                                                                 Department's efforts in attempting to locate said person and in requesting service
                                                                                                                 of citation.

                                                                                                       2.8.      The Court finds that J          T             S         , entitled to notice under
                                                                                                                 § 263.301, and Chapter 102, Texas Family Code, has not been served in this
                                                                                                                 cause, and therefore has not been notified. The Court has reviewed the
                                                                                                                 Department's efforts in attempting to locate said person and in requesting service
                                                                                                                 of citation.

                                                                                                       2.9.      The Court has evaluated the Department's efforts to identify relatives who could
                                                                                                                 provide the children with a safe environment if the children are not returned to a
                                                                                                                 parent or another person or entity entitled to service under Chapter 102, Texas
                                                                                                                 Family Code and to obtain the assistance of each parent to provide information
                                                                                                                 necessary to locate an absent parent, alleged father, or relative of the child. The
                                                                                                                 Court has further reviewed the efforts of the parent, alleged father or relative
                                                                                                                 before the Court in providing information necessary to locate another absent


                                                                                                Permanency Hearing Ord~r                                                              20 13-05778J 1313th
                                                                                                Page 4                                                                           November 4,2013 (ginad)
                                                                                                •


                                                                                                                      parent, alleged father or relative of the children pursuant to §263306 (a) (3),
                                                                                                                      Texas Family Code.

                                                                                                            2.10.     The Court finds that no further plans, services or temporary orders other than as
                                                                                                                    , specified herein are necessary to ensure that a final order is rendered before the
                                                                                                                      dismissal date of this suit.

                                                                                                    3.      Placement and Services:

                                                                                                            3.1.      The Court finds that the children who are the subject of this Permanency Hearing
                                                                                                                      are as follows and their placements are as follows:

                                                                                                                      Children                                     Current Placement
                                                                                                                      D            L        D                      UNKNOWN
                                                                                                                      L             S                              UNKNOWN
                                                                                                                      J             S                              UNKNOWN
                                                                                                                      H                 S                          UNKNOWN

                                                                                                            3.2.                      _ _ _ _ _ _ _ _ _ is willing and           to provide the
                                                                                                                      children._ _ _~_ _ _ _ _ with a safe environment, and t refore return
                                                                                                                      of the child to                 is in the children's best in est. IT IS
                                                                                                                      THEREFORE ORDE           lat the Department shall place the         ildren
                                                                                                                                          in the home of
For Official Governmental Use Only - Do Not Disseminate to the Public: 59008416 - Page 4 of 6




                                                                                                                      ---------                          ----------
                                                                                                                                                      OR

                                                                                                            3.3.      The Court finds that neither the child's parents not any other person or entity
                                                                                                                      entitled to service under Chapter 102,      as                      ing and able to
                                                                                                                      provide the children D                 L     D                        L
                                                                                                                      S           , J              S            and H                S             with a
                                                                                                                      safe environment, and therefore return of the child to a parent or other person or
                                                                                                                      entity is not in the children's best interest. The children continue to need
                                                                                                                      substitute care and the children current placement is appropriate for the children's
                                                                                                                      needs.

                                                                                                            3.4.      The Court finds that no other/the following plans or services are needed to meet
                                                                                                                      the child's treatment, rehabilitation, or educational needs.




                                                                                                            3.5.      The Court finds that no other/the following plans or services are needed to ensure
                                                                                                                      that a final order is rendered before the date for dismissal of the suit:




                                                                                                     Permanency Hearing Order                                                              2013-05778J /313th
                                                                                                     Page 5                                                                           Noycmber 4,2013 (ginad)
                                                                                                4.       Orders

                                                                                                         4.1.      IT IS ORDERED that, except as specifically modified by this order or any
                                                                                                                   subsequent order, the permanency plans for the children, set out in the service
                                                                                                                   plans and/or Permanency Progress Reports filed with the Court, are approved and
                                                                                                                   adopted by this Court and incorporated herein as if set verbatim in this order. The
                                                                                                                   actions specified in each service plan and/or Permanency Progress Report on file
                                                                                                                   as of the date of this order represent actions which this Court requires of the
                                                                                                                   parent specified in the service plan and/or Permanency Progress Report and the
                                                                                                                   actions much be performed in order for the parent to regain custody of the
                                                                                                                   children who are presently in the temporary managing conservatorship of the
                                                                                                                   Department.

                                                                                                         4.2.                            at all previous orders issued by this Court shall continue
                                                                                                                   without modificationls bject to the following modification.




                                                                                                         4.3.      Unless otherwise directed by this Court prior to the hearing, the following
                                                                                                                   children shall not be required to attend the next permanency hearing:
For Official Governmental Use Only - Do Not Disseminate to the Public: 59008416 - Page 5 of 6




                                                                                                                   D           L         D

                                                                                                                   L             S

                                                                                                                  J              S

                                                                                                                  R                  S

                                                                                                        4.4.      IT IS ORDERED that _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                 Permanency Hearing Order                                                              2013-05778J /313th
                                                                                                 Page 6                                                                           Nowmber 4,2013 (ginad)
                                                                                                5.       Dismissal Date and Hearing Dates

                                                                                                         5.1.      Pursuant to § 263.306(13), Texas Family Code, the Court determines that the date
                                                                                                                   for dismissal of this cause shall be Jul 21 201 .T e Court et r i s that the
                                                                                                                   next permanency hearing is set on                       /                   , at
                                                                                                                     I/   /~ o'clock u?fu. in the 313th Judi ial .strict urt of arri County
                                                                                                                   in Houston, Texas. ~e Court determines that this suit shall be and is hereby set
                                                                                                                   for trial on
                                                                                                                             --D~E~C-l-0-2-0t-3-------
                                                                                                SIGNED this _ _ ,day of _ _ _ _ _ _ , 2013.



                                                                                                                                                       JUDGE P
For Official Governmental Use Only - Do Not Disseminate to the Public: 59008416 - Page 6 of 6




                                                                                                 Permanency Hearing Order                                                            2013-05778J /313l11
                                                                                                 Pag.: 7                                                                        November 4, 2013 (ginad)
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 18, 2015


     Certified Document Number:        59008416 Total Pages: 6




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                  Tab 7
      Permanency Hearing Order
(signed April 1, 2014 – image #60340390)
                                                                ·,


                                                                                                                                        CAUSE NO. 2013-05778J
                                                                                                                                   (TRANSFERRED FROM 308 COURT)

                                                                                                IN THE INTEREST OF                                                       IN THE DISTRICT COURT OF

                                                                                                D               L        D
                                                                                                L                S                               FIL~              D         ~SCOUNTY,TEXAS
                                                                                                J               S                                    Chris Damel
                                                                                                                                                     District Clerk
                                                                                                H                    S

                                                                                                CHILDREN                                    Time:_..L~~W~ltrH::tmCIAL             JUVENILE DISTRICT



                                                                                                On April 1,2014, a permanency hearing was held pursuant to Subchapter D, Chapter 263, Texas Family
                                                                                                Code, for review ofthe conservatorship appointment and the placement of the children.

                                                                                                I.       Appearances

                                                                                                         1.1.        The Department of Family and Protective Services (''the Department") appeared through
                                                                                                                     (;O¥A P~IE~, caseworker, and by attorney and anriounced ready.

                                                                                                         1.2.
                                                                                                                     AO£'lldJ       Free
                                                                                                                     Respondeftt MOTHER J               T            S
                                                                                                                     o   appeared in persori·and:a:nnOlinced ready.
For Official Governmental Use Only - Do Not Disseminate to the Public: 60340390 - Page 1 of 5




                                                                                                                     o .;tppeared through attorney of record THEODORE F. TRIGG and announced ready.
                                                                                                                     IY' appeared in person and through attorney of record THEODORE F. TRIGG and
                                                                                                                         announced ready.
                                                                                                                     o   waived issuance and service of citation by waiver duly filed.
                                                                                                                     o   agreed to the terms of this order as evidenced by signature below.
                                                                                                                     o   although duly and properly notified, did not appear and wholly made default.
                                                                                                                     o was not notified, and did not appear.
                                                                                                         1.3.        Respondent ALLEGED FATHER D                     D
                                                                                                                     o pppeared in person and announced ready.
                                                                                                                     [S( appeared through attorney of record JOHN S. MAISEL and announced ready.
                                                                                                                     o   appeared in person and through attorney of record JOHN S. MAISEL and
                                                                                                                         announced ready.
                                                                                                                     o waived issuance and service of citation by waiver duly filed.
                                                                                                                     o agreed to the terms of this order as evidenced by signature below.
                                                                                                                     o   although duly and properly notified, did not appear and wholly made default.
                                                                                                                     o   was not notified, and did not appear.




                                                                                                 Pennanency Hearing Order                                                                  2013-05778J /313th
                                                                                                 Page 1                                                                                 March 6, 2014 (zenab)
                                                                          ..
                                                                                                         1.4.      Respondent ALLEGED FATHER R                  S
                                                                                                                   o .)lppeared in person and announced ready.
                                                                                                                   Ilr'" appeared through attorney of record JOHN S. MAISEL and announced ready.
                                                                                                                   o appeared in person and through attorney of record JOHN S. MAISEL and
                                                                                                                         announced ready.
                                                                                                                   o waived issuance and service of citation by waiver duly filed.
                                                                                                                   o agreed to the terms of this order as evidenced by signature below.
                                                                                                                   o although duly and properly notified, did not appear and wholly made default.
                                                                                                                   o was not notified, and did not appear.
                                                                                                         1.5.      Respondent ALLEGED FATHER T               H
                                                                                                                   o JlPpeared in person and announced ready.
                                                                                                                   ~ appeared through attorney of record JOHN S. MAISEL and announced ready.
                                                                                                                   o appeared in person and through attorney of record JOHN S. MAISEL and
                                                                                                                      announced ready.
                                                                                                                   o waived issuance and service of citation by waiver duly filed.
                                                                                                                   o agreed to the terms of this order as evidenced by signature below.
                                                                                                                   o although duly and properly notified, did not appear and wholly made default.
                                                                                                                   o was not notified, and did not appear.
                                                                                                         1.6.      Respondent ALLEGED FATHER C                    S
                                                                                                                   o .Jlppeared in person and announced ready.
                                                                                                                   [ill' appeared through attorney of record JOHN S. MAISEL and announced ready.
                                                                                                                   o appeared in person and through attorney of record JOHN S. MAISEL and
                                                                                                                         announced ready.
                                                                                                                   o waived issuance and service of citation by waiver duly filed.
                                                                                                                   o agreed to the terms of this order as evidenced by signature below.
For Official Governmental Use Only - Do Not Disseminate to the Public: 60340390 - Page 2 of 5




                                                                                                                   o although duly and properly notified, did not appear and wholly made default.
                                                                                                                   o was not notified, and did not appear.
                                                                                                         1.7.     SUSAN RYAN SOLIS, appointed by the Court as Attorney and Guardian Ad Litem of
                                                                                                                  the"hildren the subject of this suit,
                                                                                                                  IY' appeared and announced ready.
                                                                                                                  o agreed to the terms of this order.
                                                                                                                  o agreed to the terms of this order, but did not appear
                                                                                                                  o although duly and properly notified, did not appear.
                                                                                                         1.8.     CIDLD ADVOCATES, INC., appointed by the Court as Volunteer Advocate of the
                                                                                                                  chjl'dren the subject of this suit,
                                                                                                                  r5! appeared and announced ready.
                                                                                                                  o agreed to the terms of this order.
                                                                                                                  o agreed to the terms of this order, but did not appear
                                                                                                                  o although duly and properly notified, did not appear.
                                                                                                         1.9.     Also Appearing _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                2.      Findings

                                                                                                        2.1.      The Court, having reviewed the pleadings and considered all evidence and information
                                                                                                                  required by law, including all service plans and Permanency Progress Reports filed by the
                                                                                                                  Department, finds that all necessary prerequisites of the law have been satisfied, that this


                                                                                                 Permanency Hearing Order                                                                     20 13-05778J /313th
                                                                                                 Page 2                                                                                    March 6. 20 I 4 (zenab)
                                                           , ;




                                                                                                                  Court has jurisdiction over this cause, and that the following orders are in the best interest
                                                                                                                  of the children the subject of this suit.

                                                                                                        2.2.      The Court has reviewed services plans, permanency report and other information
                                                                                                                  submitted to the court to determine the safety of the children, the continuing necessity
                                                                                                                  and appropriateness of the placement of each child, the extent of compliance with the
                                                                                                                  case plan, the extent of progress which has been made toward alleviating or mitigating
                                                                                                                  the causes necessitating placement in foster care, and to project a likely date by which the
                                                                                                                  children may be returned to and safely maintained in the home or placed for adoption or
                                                                                                                  in a permanent managing conservatorship, as applicable. The Court finds that the
                                                                                                                  Department has made reasonable efforts, as identified in its service plans and/or
                                                                                                                  Permanency Progress Reports, to finalize the permanency plan that is in effect for each
                                                                                                                  child.

                                                                                                        2.3.      The Court finds that all persons entitled to notice under § 263.301, Texas Family Code,
                                                                                                                  have been notified, except as specifically set out below.

                                                                                                        2.4.      The Court finds that D            D                , entitled to notice under § 263.301, and
                                                                                                                  Chapter 102, Texas Family Code, has not been served in this cause, and therefore has not
                                                                                                                  been notified. The Court has reviewed the Department's efforts in attempting to locate
                                                                                                                  said person and in requesting service of citation.

                                                                                                        2.5.      The Court finds that R           S        , entitled to notice under § 263.301, and Chapter
                                                                                                                  102, Texas Family Code, has not been served in this cause, and therefore has not been
                                                                                                                  notified. The Court has reviewed the Department's efforts in attempting to locate said
                                                                                                                  person and in requesting service of citation.
For Official Governmental Use Only - Do Not Disseminate to the Public: 60340390 - Page 3 of 5




                                                                                                        2.6.      The Court finds that T       H            , entitled to notice under § 263.301, and Chapter
                                                                                                                  102, Texas Family Code, has not been served in this cause, and therefore has not been
                                                                                                                  notified. The Court has reviewed the Department's efforts in attempting to locate said
                                                                                                                  person and in requesting service of citation.

                                                                                                        2.7.     The Court finds that C             S             , entitled to notice under § 263.301, and
                                                                                                                 Chapter 102, Texas Family Code, has not been served in this cause, and therefore has not
                                                                                                                 been notified. The Court has reviewed the Department's efforts in attempting to locate
                                                                                                                 said person and in requesting service of citation.

                                                                                                        2.8.     The Court has evaluated the Department's efforts to identify relatives who could provide
                                                                                                                 the children with a safe environment if the children are not returned to a parent or another
                                                                                                                 person or entity entitled to service under Chapter 102, Texas Family Code and to obtain
                                                                                                                 the assistance of each parent to provide information necessary to locate an absent parent,
                                                                                                                 alleged father, or relative of the child. The Court has further reviewed the efforts of the
                                                                                                                 parent, alleged father or relative before the Court in providing information necessary to
                                                                                                                 locate another absent parent. alleged father or relative of the children pursuant to
                                                                                                                 §263.306 (a) (3), Texas Family Code.

                                                                                                        2.9.     The Court finds that no further plans, services or temporary orders other than as specified
                                                                                                                 herein are necessary to ensure that a final order is rendered before the dismissal date of
                                                                                                                 this suit.




                                                                                                Pennanency Hearing Order                                                                       2013-057781/313th
                                                                                                Page 3                                                                                      March 6, 2014 (zenab)
                                                  .,

                                                                                                3.       Placement and Services:

                                                                                                         3.1.      The Court finds that the children who are the subject of this Permanency Hearing are as
                                                                                                                   follows and their placements are as follows:

                                                                                                                   Children                                         Current Placement
                                                                                                                   D             L        D                    CURRENT PLACEMENT***
                                                                                                                   L              S                            ***CURRENT PLACEMENT***
                                                                                                                   J             S                             ***CURRENT PLACEMENT***
                                                                                                                   H                  S                        ***CURRENT PLACEMENT***

                                                                                                         3.2.                                                  is willing     able to pr ide the
                                                                                                                   children                      ith a safe environ men and therefore r rn of the
                                                                                                                          '~-----------------F
                                                                                                                   child                       in the children's bes nterest. IT IS    EREFORE
                                                                                                                   o ERED that the Departm t shall place the child                         in the
                                                                                                                     meof
                                                                                                                            ------------~-----

                                                                                                                                                        OR

                                                                                                         3.3.      The Court finds that neither the child's parents not any other person or entity entitled to
                                                                                                                   service under Chapter 102, Texas Family Code is willing and ab                  ide the children
                                                                                                                   D               L       D                         L                S           , J
                                                                                                                   S             and R                  S            with a safe environment, and therefore
                                                                                                                   return of the child to a parent or other person or entity is not in the children's best interest.
                                                                                                                   The children continue to need substitute care and the children current placement is
                                                                                                                   appropriate for the children's needs.
For Official Governmental Use Only - Do Not Disseminate to the Public: 60340390 - Page 4 of 5




                                                                                                         3.4.      The Court finds tha~/the following plans or services are needed to meet the
                                                                                                                   child's treatment, rehabilitation, or educational needs.




                                                                                                         3.5.     The Court finds tha~/the following plans or services are needed to ensure that a
                                                                                                                  final order is rendered ore the date for dismissal of the suit:




                                                                                                4.       Orders

                                                                                                        4.1.      IT IS ORDERED that, except as specifically modified by this order or any subsequent
                                                                                                                  order, the permanency plans for the children, set out in the service plans and/or
                                                                                                                  Permanency Progress Reports filed with the Court, are approved and adopted by this
                                                                                                                  Court and incorporated herein as if set verbatim in this order. The actions specified in
                                                                                                                  each service plan and/or Permanency Progress Report on file as of the date of this order
                                                                                                                  represent actions which this Court requires of the parent specified in the service plan
                                                                                                                  and/or Permanency Progress Report and the actions much be performed in order for the
                                                                                                                  parent to regain custody of the children who are presently in the temporary managing
                                                                                                                  conservatorship of the Department.



                                                                                                 Permanency Hearing Order                                                                          20 13·05778J /313th
                                                                                                 Page 4                                                                                         March 6, 2014 (zenab)
                                                                                                         4.2.      IT IS ORDERED that all previous orders issued by this Court shall continue without
                                                                                                                   modification/subject to the following modification.




                                                                                                         4.3.      Unless otherwise directed by this Court prior to the hearing, the following children shall
                                                                                                                   not be required to attend the next permanency hearing:

                                                                                                                   D            L        D

                                                                                                                   L             S

                                                                                                                   J             S

                                                                                                                   H                 S

                                                                                                         4.4.      IT IS ORDERED that _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                5.       Dismissal Date and Hearing Dates

                                                                                                         5.1.       Pursuant to § 263.306(13), Texas Family Code, the Court determines that the date for
                                                                                                                   dismissal of this cause shall be July 21, 2014.The Court determines that the next
                                                                                                                    permanency hearing is set on "u..Y'" ~ \ "] "Lo , '-'\              ,at    \ • YS
For Official Governmental Use Only - Do Not Disseminate to the Public: 60340390 - Page 5 of 5




                                                                                                                                                                        1                           1




                                                                                                                   o'clock 'P.m. in the 3l3th Judicial District Court of Harris County in Houston, Texas.
                                                                                                                   The Court determines that this suit shall be and is hereby set for trial on
                                                                                                                  ...J u..V""\e... \ -"'\ ,1-:0 ) '-1
                                                                                                SIGNEDthis _ _ dayof           APR 0 1 2014,2014.


                                                                                                                                APR 0 1 2014               MASTER OF THE COURT

                                                                                                SIGNED this _ _ day of _ _ _ _ _ _" 2014.



                                                                                                                                                           JUDGl?'PRESIDING




                                                                                                 Pennanency Hearing Order                                                                    2013-05778) /313th
                                                                                                 Page 5                                                                                   March 6, 2014 (zenab)
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 18, 2015


     Certified Document Number:        60340390 Total Pages: 5




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                   Tab 8
         Permanency Hearing Order
(signed November 11, 2014 – image #63354474)
                                                                                                                                                                                                       .                 X~
                                                                                                                                                                                                     F      J[.L      JE        11)
                                                                                                                                                                                                           ~hns Daniel
                                                                                                AASYIA FREEMAN 182-3                                                                                       D,strict Clerk
                                                                                                KRISTINA MOORE 182-3                                        or;;'GIIVA '-.                   Time:     NOV 11 2014
                                                                                                                                                            CAUSE NO. 2013-05778J
                                                                                                                                                                                             8y_         Harris CO"nt
                                                                                                                                                                                                                  ~     Y.
                                                                                                                                                                                                                             T   IC) ~
                                                                                                                                                                                                                              (!xas
                                                                                                                                                       (TRANSFERRED FROM 308 COURT)
                                                                                                                                                                                               --------D~u~p~u~ty-------f~
                                                                                                IN THE INTEREST OF                                                                       IN THE DISTRICT COURT OF

                                                                                                D               L     D
                                                                                                L                L                 S
                                                                                                                                                                                           HARRIS COUNTY, TEXAS
                                                                                                J                J       S
                                                                                                H                    N                     S

                                                                                                CHILDREN                                                                         313TH JUDICIAL JUVENILE DISTRICT

                                                                                                                                                       PERMANENCY HEARING ORDER

                                                                                                On November 11, 2014, a permanency hearing was held pursuant to Subchapter D, Chapter 263, Texas
                                                                                                Family Code, for review of the conservatorship appointment and the placement of the children.

                                                                                                1.       Appearances

                                                                                                         1.1.        The Department of Family and Protective Services ("the Department") appeared through
                                                                                                                     AASYIA FREEMAN, caseworker, and by attorney and announced ready.

                                                                                                         1.2.        Respondent MOTHER J                            T            D
For Official Governmental Use Only - Do Not Disseminate to the Public: 63354474 - Page 1 of 5




                                                                                                                      o . appeared in person and announced ready .
                                                                                                                     .D ...,.appeared through attorney of record THEODORE F. TRIGG and announced ready.
                                                                                                                     Er appeared in person and through attorney of record THEODORE F. TRIGG and
                                                                                                                             announced ready.
                                                                                                                     o       waived issuance and service of citation by waiver duly filed.
                                                                                                                     o       agreed to the terms of this order as evidenced by signature below.
                                                                                                                     o       although duly and properly notified, did not appear and wholly made default.
                                                                                                                     o       was not notified, and did not appear.

                                                                                                         1.3.        Respondent                   FATHER      D              L       D             AKA       N
                                                                                                                     D
                                                                                                                     o appeared in person and announced ready.
                                                                                                                     /JI"'"rPpeared through attorney of record JOHN S. MAISEL and announced re~ B\1 1h
                                                                                                                     19' appeared in person and through attorney of record JOHN S. MAISEL and annoLnced '" ~1t:~
                                                                                                                          ready.                                                                            ~-vt
                                                                                                                     o    waived issuance and service of citation by waiver duly filed.
                                                                                                                     o    agreed to the terms of this order as evidenced by signature below.
                                                                                                                     o    although duly and properly notified, did not appear and wholly made default.
                                                                                                                     o    was not notified, and did not appear.




                                                                                                 Permanency Hearing Order                                                                                  2013-05778J 1313th
                                                                                                 Page 1                                                                                            September 12,2014 (zenab)



                                                                                                                               .   r o,·       ... ,
                                                                                                        1.4.       Respondent A LLEG ED FATHER R                 S
                                                                                                                   Wappeared in person and announced ready. ~1\1 "'"' \.- v'S1C:~ f.J'
                                                                                                                   o  appeared through attorney of record JOHN S. MAISEL and annOllnced ready.
                                                                                                                   o  appeared in person and through attorney of record JOHN S. MAISEL and announced
                                                                                                                      ready.
                                                                                                                  o   waived issuance and service of citation by waiver duly filed.
                                                                                                                  o   agreed to the terms of this order as evidenced by signature below.
                                                                                                                  o   although duly and properly notified, did not appear and wholly made default.
                                                                                                                  o   was not notified, and did not appear.

                                                                                                        1.5.       Respondent ALLEGED FATHER T                   H
                                                                                                                  o ~ppeared in person and announced ready. B.), l"h\4l\l....'!"'f" -f.-v
                                                                                                                  g appeared through attorney of record JOHN S. MAISEL and announced ready.
                                                                                                                  o appeared in person and through attorney of record JOHN S. MAISEL and announced
                                                                                                                         ready.
                                                                                                                  o      waived issuance and service of citation by waiver duly filed.
                                                                                                                  o      agreed to the terms of this order as evidenced by signature below.
                                                                                                                  o      although duly and properly notified, did not appear and wholly made default.
                                                                                                                  o      was not notified, and did not appear.

                                                                                                        1.6.      Respondent ALLEGED FATHER C                           S         AKA C                 S
                                                                                                                  AKA C                 S                AKA C              S
                                                                                                                  ~/appeared in person and announced ready.          &\\ Th \...o.~\Q~-C.
                                                                                                                  (g'"   appeared through attorney of record JOHN S. MAISEL and annoilriYed ready.
                                                                                                                  o      appeared in person and through attorney of record JOHN S. MAISEL and announced
                                                                                                                         ready.
For Official Governmental Use Only - Do Not Disseminate to the Public: 63354474 - Page 2 of 5




                                                                                                                  o      waived issuance and service of citation by waiver duly filed.
                                                                                                                  o      agreed to the terms of this order as evidenced by signature below.
                                                                                                                  o      although duly and properly notified, did not appear and wholly made default.
                                                                                                                  o      was not notified, and did not appear.

                                                                                                        1.7.      Respondent UNKNOWN FATHER
                                                                                                                  o foppeared in person and announced ready.
                                                                                                                  ISj'" appeared through attorney of record JAMES MARK COOPER and announced ready.
                                                                                                                  o appeared in person and through attorney of record JAMES MARK COOPER and
                                                                                                                        announced ready.
                                                                                                                  o waived issuance and service of citation by waiver duly filed.
                                                                                                                  o agreed to the terms of this order as evidenced by signature below.
                                                                                                                  o although duly and properly notified, did not appear and wholly made default.
                                                                                                                  o was not notified, and did not appear.
                                                                                                        1.8.      SUSAN RYAN SOLIS, appointed by the Court as Attorney and Guardian Ad Litem of the
                                                                                                                  chi~ren    the subject of this suit,
                                                                                                                  B' appeared and announced ready.
                                                                                                                  o      agreed to the terms of this order.
                                                                                                                  o      agreed to the terms of this order, but did not appear
                                                                                                                  o      although duly and properly notified, did not appear.




                                                                                                I'cmlancncy Hearing Order                                                                         2013-05778J /313th
                                                                                                Page 2                                                                                    September 12,2014 (zenab)
                                                                                                         1.9.      CHILD ADVOCATES, INC., appointed by the Court as Volunteer Advocate of the children
                                                                                                                   the Jubject of this suit,
                                                                                                                   ISJ.I' appeared and announced ready.
                                                                                                                   o agreed to the terms of this order.
                                                                                                                   o      agreed to the terms of this order, but did not appear
                                                                                                                   o      although duly and properly notified, did not appear.

                                                                                                         1.10.     Also Appearing _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                2.       Findings

                                                                                                         2.1.      The Court, having reviewed the pleadings and considered all evidence and information
                                                                                                                   required by law, including all service plans and Permanency Progress Reports filed by the
                                                                                                                   Department, finds that all necessary prerequisites of the law have been satisfied, that this
                                                                                                                   Court has jurisdiction over this cause, and that the following orders are in the best interest of
                                                                                                                   the children the subject of this suit.

                                                                                                         2.2.      The Court has reviewed services plans, permanency report and other information submitted to
                                                                                                                   the court to determine the safety of the children, the continuing necessity and appropriateness
                                                                                                                   of the placement of each child, the extent of compliance with the case plan, the extent of
                                                                                                                   progress which has been made toward alleviating or mitigating the causes necessitating
                                                                                                                   placement in foster care, and to project a likely date by which the children may be returned to
                                                                                                                   and safely maintained in the home or placed for adoption or in a permanent managing
                                                                                                                   conservatorship, as applicable. The Court finds that the Department has made reasonable
For Official Governmental Use Only - Do Not Disseminate to the Public: 63354474 - Page 3 of 5




                                                                                                                   efforts, as identified in its service plans and/or Permanency Progress Reports, to finalize the
                                                                                                                   permanency plan that is in effect for each child.

                                                                                                         2.3.      The Court finds that all persons entitled to notice under § 263.301, Texas Family Code, have
                                                                                                                   been notified, except as specifically set out below.

                                                                                                         2.4.     The Court has evaluated the Department's efforts to identify relatives who could provide the
                                                                                                                  children with a safe environment if the children are not returned to a parent or another person
                                                                                                                  or entity entitled to service under Chapter 102, Texas Family Code and to obtain the
                                                                                                                  assistance of each parent to provide information necessary to locate an absent parent, alleged
                                                                                                                  father, or relative of the child. The Court has further reviewed the efforts of the parent,
                                                                                                                  alleged father or relative before the Court in providing information necessary to locate
                                                                                                                  another absent parent, alleged father or relative of the children pursuant to §263.306 (a) (3),
                                                                                                                  Texas Family Code.

                                                                                                         2.5.     The Court finds that no further plans, services or temporary orders other than as specified
                                                                                                                  herein are necessary to ensure that a final order is rendered before the dismissal date of this
                                                                                                                  suit.

                                                                                                         2.6.     The Court finds that D             L       D              AKA N                  D
                                                                                                                  is the father of the child, D          L       D

                                                                                                3.       Placement and Services:

                                                                                                        3.1.      The Court finds that the children' who are the subject of this Permanency Hearing are as
                                                                                                                  follows and their placements are as follows:




                                                                                                 Pcmlanency Hearing Order                                                                          2013-05778J 1313th
                                                                                                 Page 3                                                                                    Septemher 12,2014 (zenab)
                                                                                                                   C                                                    Current Placement
                                                                                                                   L             L                                      SUBSTITUTE CARE
                                                                                                                   J             J                                      SUBSTITUTE CARE
                                                                                                                   H                 N          S                       SUBSTITUTE CARE
                                                                                                                   D            L        D                              OWN HOME/CUSTODIAL
                                                                                                                                                                        PARENT'S HOME


                                                                                                         3.2.




                                                                                                         3.3.      The Court finds that neither the child's parents not any other person or entity entitled to
                                                                                                                   service under      pte                    ly             lin        ble          de the children
                                                                                                                   D             L     D                    ,                           S           , J
                                                                                                                   J     S            and H                 N           S           with a safe environment, and
                                                                                                                   therefore return of the child to a parent or other person or entity is not in the children's best
                                                                                                                   interest. The children continue to need substitute care and the children current placement is
                                                                                                                   appropriate for the children's needs.

                                                                                                         3.4.     The Court finds th~r/tR~ fglloucjPB plans             or   services are needed to meet the child's
                                                                                                                  treatment, rehabilit~~ducational needs.
For Official Governmental Use Only - Do Not Disseminate to the Public: 63354474 - Page 4 of 5




                                                                                                         3.5.     The Court finds tha~r~th=bllQn::i:1:ilfS plans or services are needed to ensure that a final
                                                                                                                  order is rendered b~date for dismissal of the suit:




                                                                                                4.       Orders

                                                                                                        4.1.      IT IS ORDERED that, except as specifically modified by this order or any subsequent order,
                                                                                                                  the pennanency plans for the children, set out in the service plans and/or Permanency
                                                                                                                  Progress Reports filed with the Court, are approved and adopted by this Court and
                                                                                                                  incorporated herein as if set verbatim in this order. The actions specified in each service plan
                                                                                                                  and/or Pennanency Progress Report on file as of the date of this order represent actions which
                                                                                                                  this Court requires of the parent specified in the service plan and/or Pennanency Progress
                                                                                                                  Report and the actions much be performed in order for the parent to regain custody of the
                                                                                                                  children who are presently in the temporary managing conservatorship of the Department.




                                                                                                 Pcmlanency Hearing Order                                                                            2013-05778J /313th
                                                                                                 Page 4                                                                                      September 12,2014 (zenab)
                                                                                                         4.2.      IT IS ORDERED that all previous orders issued by this Court shall continueE?J
                                                                                                                  ~ficatl~       to the following modification.




                                                                                                         4.3.      Unless otherwise directed by this Court prior to the hearing, the following children shall not
                                                                                                                   be required to attend the next permanency hearing:

                                                                                                                   D            L        D

                                                                                                                   L             L           S

                                                                                                                   J             J       S

                                                                                                                   H                 N           S

                                                                                                         4.4.      IT IS ORDERED that _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                5.       Dismissal Date and Hearing Dates

                                                                                                         5.1.      Pursuant to § 263.306(13), Texas Family Code, the Court determines that the date for
                                                                                                                   dismissal of this cause shall be July 21, 2014.The Court determines that the next permanency
                                                                                                                                                                                                    em.
For Official Governmental Use Only - Do Not Disseminate to the Public: 63354474 - Page 5 of 5




                                                                                                                   hearing is set on D, (        's 1    )~              ,  at  i'" S- o'clock            in the
                                                                                                                   313th Judicial District Court of Harris County in Houston, Texas. The Court de7rmines that
                                                                                                                   this suit shall be and is hereby set for trial on (,)1)) S"1>':1.
                                                                                                SIGNED this _ _ day otNOV            1 1 2014    ,2014.



                                                                                                                                                             MASTER OF THE COURT
                                                                                                                            NOV 1 1 2014
                                                                                                SIGNED this _ _ day of _ _ _ _ _ _, 2014.



                                                                                                                                                             JUDGE fRESIDING




                                                                                                 Permanency Hearing Order                                                                        2013-05778J / 313th
                                                                                                 Page 5                                                                                  September 12,2014 (zenab)
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 18, 2015


     Certified Document Number:        63354474 Total Pages: 5




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com